Exhibit 10.1
EXECUTION COPY
CUSIP No. 902693AC4
U.S. $300,000,000
CREDIT AGREEMENT
Dated as of May 25, 2011
Among
UGI UTILITIES, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
CITIZENS BANK OF PENNSYLVANIA
as Syndication Agent
PNC CAPITAL MARKETS LLC
and
RBS CITIZENS, N.A.
as Joint Lead Arrangers and Joint Bookrunners

 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Computation of Time Periods
    17  
Section 1.03 Accounting Terms
    17  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES
    17  
 
       
Section 2.01 The Revolving Credit Advances
    17  
Section 2.02 Making the Revolving Credit Advances
    18  
Section 2.03 Swing Line Advances
    19  
Section 2.04 Letter of Credit Subfacility
    22  
Section 2.05 Fees
    29  
Section 2.06 Optional Termination or Reduction of the Commitments
    30  
Section 2.07 Repayment of Advances
    30  
Section 2.08 Interest on Revolving Credit Advances
    30  
Section 2.09 Interest Rate Determination
    31  
Section 2.10 Optional Conversion of Revolving Credit Advances
    32  
Section 2.11 Prepayments of Revolving Credit Advances
    32  
Section 2.12 Increased Costs
    33  
Section 2.13 Illegality
    34  
Section 2.14 Payments and Computations
    34  
Section 2.15 Taxes
    35  
Section 2.16 Sharing of Payments, Etc.
    38  
Section 2.17 Evidence of Debt
    38  
Section 2.18 Use of Proceeds
    39  
Section 2.19 Increase in the Aggregate Commitments
    39  
Section 2.20 Extension of Termination Date
    41  
Section 2.21 Defaulting Lenders
    42  
 
       
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    44  
 
       
Section 3.01 Conditions Precedent to Effectiveness
    44  
Section 3.02 Conditions Precedent to Each Revolving Credit Borrowing, Swing Line
Advance, Letter of Credit and Commitment Increase
    46  
Section 3.03 Determinations Under Section 3.01
    46  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    46  
 
       
Section 4.01 Representations and Warranties of the Borrower
    46  
 
       
ARTICLE V COVENANTS OF THE BORROWER
    48  
 
       
Section 5.01 Affirmative Covenants
    48  
Section 5.02 Negative Covenants
    51  
Section 5.03 Financial Covenant
    52  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE VI EVENTS OF DEFAULT
    52  
 
       
Section 6.01 Events of Default
    52  
 
       
ARTICLE VII THE AGENT
    55  
 
       
Section 7.01 Appointment and Authority
    55  
Section 7.02 Rights as a Lender
    55  
Section 7.03 Exculpatory Provisions
    56  
Section 7.04 Reliance by Agent
    57  
Section 7.05 Delegation of Duties
    57  
Section 7.06 Resignation of Agent
    57  
Section 7.07 Non-Reliance on Agent and Other Lenders
    58  
Section 7.08 No Reliance on Agent’s Customer Identification Program
    58  
Section 7.09 Indemnification
    59  
Section 7.10 No Other Duties, etc.
    59  
 
       
ARTICLE VIII MISCELLANEOUS
    59  
 
       
Section 8.01 Amendments, Etc.
    59  
Section 8.02 Notices, Etc.
    60  
Section 8.03 No Waiver; Remedies
    61  
Section 8.04 Costs and Expenses
    61  
Section 8.05 Right of Set off
    63  
Section 8.06 Binding Effect
    63  
Section 8.07 Assignments and Participations
    64  
Section 8.08 Confidentiality
    66  
Section 8.09 Governing Law
    66  
Section 8.10 Execution in Counterparts
    66  
Section 8.11 Jurisdiction, Etc.
    67  
Section 8.12 Patriot Act Notice
    67  
Section 8.13 Waiver of Jury Trial
    67  

Schedules

         
Schedule I — List of Applicable Lending Offices
       
Schedule 3.01(h) —Credit Facility
       
Schedule 5.02(a) — Existing Liens
       

Exhibits

         
Exhibit A-1
  —   Form of Revolving Credit Note
Exhibit A-2
  —   Form of Swing Line Note
Exhibit B-1
  —   Form of Notice of Revolving Credit Borrowing
Exhibit B-2
  —   Form of Notice of Swing Line Borrowing
Exhibit C
  —   Form of Assignment and Assumption
Exhibit D
  —   Form of Opinion of Counsel for the Borrower

 

ii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of May 25, 2011
UGI UTILITIES, INC., a Pennsylvania corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, PNC BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Agent”) for the Lenders (as
hereinafter defined), and CITIZENS BANK OF PENNSYLVANIA, as syndication agent,
agree as follows:
ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS
Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Advance” means a Revolving Credit Advance or a Swing Line Advance.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent” has the meaning specified in the Preamble.
“Agent’s Account” means the account of the Agent maintained by the Agent at its
office at PNC Firstside Center, 500 First Avenue, Pittsburgh, PA 15219, ABA 043
000 096; Account Name: Wire Suspense- Agency Services; Account #13076-001-7005
and reference UGI Utilities.
“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 





--------------------------------------------------------------------------------



 



“Applicable Margin” means, as of any date, for Base Rate Advances or Eurodollar
Rate Advances, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:

                  Public Debt Rating   Applicable Margin for     Applicable
Margin for   S&P/Moody’s/Fitch   Base Rate Advances     Eurodollar Rate Advances
 
Level 1
A/A2/A or above
    0 %     0.875 %
Level 2
A-/A3/A-
    0 %     1.00 %
Level 3
BBB+/Baa1/BBB+
    0.25 %     1.25 %
Level 4
BBB/Baa2/BBB
    0.50 %     1.50 %
Level 5
BBB-/Baa3/BBB-
    0.75 %     1.75 %
Level 6
BB+/Ba1/BB+ or lower
    1.00 %     2. 00 %

“Applicable Commitment Fee Percentage” means, as of any date, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

          Public Debt Rating   Applicable   S&P/Moody’s/Fitch   Percentage  
Level 1
A/A2/A or above
    0.10 %
Level 2
A-/A3/A-
    0.125 %
Level 3
BBB+/Baa1/BBB+
    0.15 %
Level 4
BBB/Baa2/BBB
    0.175 %
Level 5
BBB-/Baa3/BBB-
    0.20 %
Level 6
BB+/Ba1/BB+ or lower
    0.25 %

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Assuming Lender” has the meaning specified in Section 2.19(d).
“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
“Auto-Extension Letter of Credit” has the meaning specified in Section 2.04(a).

 

2



--------------------------------------------------------------------------------



 



“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Federal Funds Open Rate plus 50 basis points (0.5%),
(b) the Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis points (1.0%).
Any change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs.
“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.08(a)(i).
“Borrower” has the meaning specified in the Preamble.
“Borrower Information” has the meaning specified in Section 8.08.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Pittsburgh, Pennsylvania and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on in the London interbank market.
“CIP Regulations” has the meaning specified in Section 7.08.
“Commitment” means, as to any Lender, (a) the amount set forth opposite such
Lender’s name on the signature pages hereof, (b) if such Lender has become a
Lender hereunder pursuant to an Assumption Agreement, the amount set forth in
such Assumption Agreement or (c) if such Lender has entered into an Assignment
and Assumption the amount set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(c), as such amount may be reduced pursuant
to Section 2.06 or increased pursuant to Section 2.19.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Fees” has the meaning specified in Section 2.05(a).
“Commitment Increase” has the meaning specified in Section 2.19(a).
“Communications” has the meaning specified in Section 8.02(b).
“Confidential Information Memorandum” means the confidential information
memorandum dated April 2011, as supplemented by the Borrower on May 4, 2011,
used by the Agent in connection with the syndication of the Commitments.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Debt” means, with respect to the Borrower, at any date, the Debt
(other than Non-recourse Debt) of the Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date.
“Consolidated Subsidiary” means, with respect to the Borrower, at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of the Borrower in its consolidated financial statements if such
statements were prepared as of such date.

 

3



--------------------------------------------------------------------------------



 



“Consolidated Total Capital” means, with respect to the Borrower, at any date,
the sum of (x) Consolidated Debt plus (y) consolidated stockholders’ equity of
the Borrower and its Consolidated Subsidiaries, in each case determined at such
date; provided that any accumulated other comprehensive income and loss and,
without duplication, any non-cash effects resulting from the application of
Accounting Standards Codification 715 will be excluded.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Eurodollar Rate Reserve Percentage on such day.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
non-contingent obligations of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all Debt of others referred to in
clauses (a) through (f) above or clause (h) below (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(h) all Debt referred to in clauses (a) through (g) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.

 

4



--------------------------------------------------------------------------------



 



“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Interest on Revolving Credit Advances and Other Amounts” has the
meaning specified in Section 2.08(b).
“Default Interest on Swing Line Advances” has the meaning specified in Section
2.03(e).
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Advances, participations with respect to Letters of Credit, or
participations in Swing Line Advances required to be funded by it hereunder
within one Business Day of the date required to be funded by it hereunder unless
either the subject of a good faith dispute or such failure has been cured and
all interest accruing as a result of such failure has been fully paid in
accordance with the terms hereof, (b) has otherwise failed to pay over to the
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured and all interest accruing as a
result of such failure has been fully paid in accordance with the terms hereof,
(c) has failed at any time to comply with the provisions of Section 2.16 with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its Ratable Share of such payments due and payable to all of the
Lenders, or (d) has since the date of this Agreement been deemed insolvent by an
Official Body or become the subject of an Insolvency Proceeding, or has a parent
company that since the date of this Agreement been deemed insolvent by an
Official Body or become the subject of an Insolvency Proceeding.
“Disclosed Litigation” has the meaning specified in Section 3.01(b).
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.
“Drawing Date” has the meaning specified in Section 2.04(c)(i).
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (i) with the approval of the Agent and the Issuing
Lender, any Lender; (ii) with the approval of the Agent and the Issuing Lender,
any Affiliate of a Lender that is a commercial bank; and (iii) any other Person
approved by the Agent and the Issuing Lender and, unless an Event of Default has
occurred and is continuing at the time any assignment is effected in accordance
with Section 8.07, the Borrower, each such approval not to be unreasonably
withheld or delayed; provided, however, that neither the Borrower, any
Defaulting Lender nor any Affiliate of the Borrower or a Defaulting Lender shall
qualify as an Eligible Assignee.

 

5



--------------------------------------------------------------------------------



 



“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability, consent order or
consent agreement relating in any way to any Environmental Law, Environmental
Permit or arising from alleged injury or threat of injury to health, safety or
the environment by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages or by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
“Environmental Law” means any federal, state, local, municipal or foreign
statute, law, ordinance, rule, regulation, code, order, judgment or decree
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

 

6



--------------------------------------------------------------------------------



 



“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Assumption pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
“Eurodollar Rate” means, with respect to each Eurodollar Rate Advance comprising
part of the same Revolving Credit Borrowing for any Interest Period, the
interest rate per annum determined by the Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(i) the rate which appears on the Bloomberg Page BBAM1 (or on such other
substitute Bloomberg page that displays rates at which US dollar deposits are
offered by leading banks in the London interbank deposit market), or the rate
which is quoted by another source selected by the Agent which has been approved
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (for purposes of this definition,
an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. dollars for an amount comparable to such
Revolving Credit Borrowing and having a borrowing date and a maturity comparable
to such Interest Period (or if there shall at any time, for any reason, no
longer exist a Bloomberg Page BBAM1 (or any substitute page) or any Alternate
Source, a comparable replacement rate determined by the Agent at such time
(which determination shall be conclusive absent manifest error)), by (ii) a
number equal to 1.00 minus the Eurodollar Rate Reserve Percentage. The
Eurodollar Rate may also be expressed by the following formula:

       
Eurodollar Rate =
  London interbank offered rates quoted by Bloomberg
or appropriate successor as shown on Bloomberg Page BBAM1  
 
1.00 - Eurodollar Rate Reserve Percentage  

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate
Advance that is outstanding on the effective date of any change in the
Eurodollar Rate Reserve Percentage as of such effective date. The Agent shall
give prompt notice to the Borrower of the Eurodollar Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.
“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.08(a)(ii).
“Eurodollar Rate Reserve Percentage” means as of any day the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”) maintained by a member bank of the Federal Reserve System.

 

7



--------------------------------------------------------------------------------



 



“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” has the meaning specified in Section 2.15(a).
“Existing Letter of Credit” means the letter of credit issued by Wells Fargo
Bank, N.A. on or about June 9, 1998 (with an expiry date as of the Effective
Date of November 11, 2011), letter of credit number 519886 in the face amount of
$2,000,000, issued for the benefit of the Self Insurance Division Bureau of
Workers Compensation and outstanding on the Effective Date.
“FATCA” means Section 1471 through 1474 of the Internal Revenue Code.
“Federal Funds Rate” for any day, means the rate per annum (based on a year of
360 days and actual days elapsed and rounded upward to the nearest 1/100 of 1%)
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Rate” for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.
“Federal Funds Open Rate” for any day means the rate per annum (based on a year
of 360 days and actual days elapsed) which is the daily federal funds open rate
as quoted by ICAP North America, Inc. (or any successor) as set forth on the
Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such other
substitute Bloomberg Screen that displays such rate), or as set forth on such
other recognized electronic source used for the purpose of displaying such rate
as selected by the Agent (for purposes of this definition, an “Alternate
Source”) (or if such rate for such day does not appear on the Bloomberg Screen
BTMM (or any substitute screen) or on any Alternate Source, or if there shall at
any time, for any reason, no longer exist a Bloomberg Screen BTMM (or any
substitute screen) or any Alternate Source, a comparable replacement rate
determined by the Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day. If and when the Federal Funds Open Rate
changes, the rate of interest hereunder will change automatically without notice
to the Borrower, effective on the date of any such change.
“Fee Letter” means the letter dated April 8, 2011, signed by the Borrower, the
Agent, and PNC Capital Markets LLC, as a joint lead arranger and joint
bookrunner.

 

8



--------------------------------------------------------------------------------



 



“Fitch” means Fitch, Inc.
“Foreign Lender” has the meaning specified in Section 2.15(e).
“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders.
“Hazardous Materials” means (a) gasoline, petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos containing
materials, polychlorinated biphenyls, radon gas and urea-formaldehyde insulation
and (b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity swap agreements or option agreements, commodity
future agreements, equity or equity index swap agreements, foreign exchange
transaction agreements, floor transaction agreements, cap transaction
agreements, collar transaction agreements and other similar agreements or any
combination of the foregoing agreements.
“ICC” has the meaning specified in Section 8.09.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indemnified Costs” has the meaning specified in Section 7.09.
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Initial Lenders” has the meaning specified in the Preamble.
“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any law.

 

9



--------------------------------------------------------------------------------



 



“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Base Rate Advance
into such Eurodollar Rate Advance and ending on the last day of the period
selected by the Borrower pursuant to the provisions below and, thereafter, with
respect to Eurodollar Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by the Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be two weeks or one, two, three or
six months, as specified by the Borrower in the Notice of Revolving Credit
Borrowing received by the Agent no later than 1:00 p.m. (Pittsburgh,
Pennsylvania time) on the third Business Day prior to the first day of such
Interest Period; provided, however, that:
(a) the Borrower may not select any Interest Period that ends after the
Termination Date;
(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“ISP98” has the meaning specified in Section 8.09.
“Issuing Lender” means (a) with respect to the Existing Letter of Credit only,
Wells Fargo Bank, N.A. and (b) with respect to Letters of Credit issued on or
after the Closing Date, PNC, in its individual capacity as issuer of Letters of
Credit hereunder, and any other Lender that becomes the Issuing Lender in
accordance with the last paragraph of Section 7.06. References herein to “the
Issuing Lender” shall be deemed to be references to PNC (or any successor issuer
of Letters of Credit) and not to Wells Fargo Bank, N.A.
“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, judgment, authorization or approval of, or award by or settlement
agreement with, any Official Body.

 

10



--------------------------------------------------------------------------------



 



“Lenders” means the Initial Lenders, and each Assuming Lender that shall become
a party hereto pursuant to Section 2.19 and each Person that shall become a
party hereto pursuant to Section 8.07.
“Letter of Credit” has the meaning specified in Section 2.04(a).
“Letter of Credit Borrowing” has the meaning specified in Section 2.04(c)(iii).
“Letter of Credit Collateral Account” has the meaning specified in Section
2.21(b)(iv).
“Letter of Credit Fee” has the meaning specified in Section 2.04(b).
“Letter of Credit Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
on such date plus the aggregate Reimbursement Obligations and Letter of Credit
Borrowings on such date.
“Letter of Credit Sublimit” has the meaning specified in Section 2.04(a).
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement, the Fee Letter, the Notes and any other
instruments, certificates or documents delivered in connection herewith or
therewith, in each case as amended, supplemented or modified from time to time.
“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.
“Material Subsidiary” means, with respect to the Borrower, at any time, any
Subsidiary of the Borrower that is a “significant subsidiary” (as such term is
defined in Regulation S-X, but treating all references therein to the
“registrant” as references to the Borrower).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

 

11



--------------------------------------------------------------------------------



 



“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Non-recourse Debt” of any Person means Debt secured by a Lien on one or more
assets or rights to receive revenue of such Person where the rights and remedies
of the holder of such Debt in respect of such Debt are non-recourse to such
Person and do not extend to any other assets or rights to receive revenue of
such Person and, if such Person is organized under the laws of or doing business
in the United States or any political subdivision thereof or therein, as to
which such holder has effectively waived (or subordinated in favor of the
Lenders) such holder’s right to make the election provided under 11 U.S.C.
§1111(b)(1)(A).
“Note” means a Revolving Credit Note or the Swing Line Note.
“Notice” has the meaning specified in Section 8.02(c).
“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).
“Notice of Swing Line Borrowing” has the meaning specified in Section 2.03(b).
“Official Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Order” has the meaning specified in Section 2.04(h).
“Other Taxes” has the meaning specified in Section 2.15(b).
“Participation Advance” has the meaning specified in Section 2.04(c)(iii).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

 

12



--------------------------------------------------------------------------------



 



“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations or contracts
(other than for the repayment of borrowed money); and (d) easements, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use of such property for its present purposes.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(b).
“PNC” means PNC Bank, National Association, its successors and assigns.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC as its prime rate in effect at its principal office in
Pittsburgh, Pennsylvania, which rate may not be the lowest rate then being
charged to commercial borrowers by PNC; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective.
“Public Debt Rating” means, as of any date, the current rating announced by any
of S&P, Moody’s or Fitch, as the case may be, for any class of non-credit
enhanced long term senior unsecured debt issued by the Borrower or, if any such
rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency. For purposes of the foregoing: (a) if only
one of S&P, Moody’s and Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Commitment Fee Percentage shall be
determined (i) in the case of an S&P or Moody’s rating, by reference to the
available rating or (ii) in the case of a Fitch rating, the applicable level
will be deemed to be one level below the available rating; (b) if only S&P and
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Commitment Fee Percentage shall be determined by reference to the
highest available rating, unless such ratings differ by two or more levels in
which case the applicable level be deemed to be one level below the higher of
such levels; (c) if only Moody’s and Fitch shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Commitment Fee Percentage shall
be determined by reference to the Moody’s rating, unless such ratings differ by
two or more levels in which case the applicable level will be deemed to be one
level below the higher of such levels; (d) if only S&P and Fitch shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Commitment
Fee Percentage shall be determined by reference to the S&P rating, unless

 

13



--------------------------------------------------------------------------------



 



such ratings differ by two or more levels in which case the applicable level
will be deemed to be one level below the higher of such levels; (e) if S&P,
Moody’s and Fitch each have in effect a Public Debt Rating, the Applicable
Margin and the Applicable Commitment Fee Percentage shall be (i) based upon the
rating level of two such agencies, if two such agencies have ratings in the same
level or (ii) deemed to be one level below the highest of such levels if the
rating levels of the three agencies fall within three different levels; (f) if
none of S&P, Moody’s or Fitch shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Commitment Fee Percentage will be set in
accordance with Level 6 under the definition of “Applicable Margin” or
“Applicable Commitment Fee Percentage”, as the case may be; (g) if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and (h) if S&P, Moody’s or Fitch shall change
the basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P, Moody’s or Fitch, as the case may be, shall refer to
the then equivalent rating by S&P, Moody’s or Fitch, as the case may be.
“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the Agent);
provided that, with respect to any day that is not a Business Day, the
“Published Rate” shall be the Published Rate on the immediately preceding
Business Day.
“Ratable Share” means, at any time, with respect to any Lender, the proportion
that such Lender’s Commitment bears to the Commitments of all of the Lenders;
provided that, in the case of Section 2.21, when a Defaulting Lender shall
exist, Ratable Share shall mean the proportion that such Lender’s Commitment
bears to the Commitment of all of the Lenders other than Defaulting Lenders. If
the Commitments have terminated or expired, the Ratable Shares shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.
“Register” has the meaning specified in Section 8.07(c).
“Regulation S-X” means Regulation S-X of the U.S. Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 (as amended from time
to time).
“Reimbursement Obligation” shall have the meaning specified in Section
2.04(c)(i).

 

14



--------------------------------------------------------------------------------



 



“Required Lenders” means Lenders, excluding any Defaulting Lenders, having a
majority of the sum of the aggregate amount of the Commitments of the Lenders
(excluding any Defaulting Lender) or, after the termination of the Commitments,
a majority of the sum of (a) the aggregate outstanding principal amount of the
Revolving Credit Advances of the Lenders (excluding any Defaulting Lender) and
(b) the Ratable Shares of the Lenders (excluding any Defaulting Lender) of the
Letter of Credit Obligations and the principal amount of the Swing Line Advances
then outstanding.
“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
the Borrower.
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by the Lenders pursuant to
Section 2.01.
“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17 in
substantially the form of Exhibit A-1 hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.
“Revolving Facility Usage” means, at any time, the sum of the outstanding
principal amount of the Revolving Credit Advances, the outstanding principal
amount of the Swing Line Advances and the Letter of Credit Obligations.
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
“SEC Reports” means periodic reports filed from time to time with the U.S.
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934 (as amended from time to time).
“Securities Certificate” has the meaning specified in Section 2.20.
“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

 

15



--------------------------------------------------------------------------------



 



“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Swing Line Advance(s)” has the meaning specified in subsection 2.03(a).
“Swing Line Collateral Account” has the meaning specified in Section
2.21(b)(iii).
“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Line Advances pursuant to the provisions of Section 2.03 of this Agreement
in an aggregate amount at any one time outstanding not to exceed $30,000,000, as
the same may be changed from time to time in accordance with the provisions of
this Agreement.
“Swing Line Lender” means PNC, and any successor thereto, or any other Lender to
which the Swing Line Commitment is assigned, in each case in its capacity as the
lender of Swing Line Advances.
“Swing Line Note” has the meaning specified in subsection 2.03(b).
“Swing Line Prepayment Date” has the meaning specified in subsection 2.03(c).
“Taxes” has the meaning specified in Section 2.15(a).
“Termination Date” means the earlier of (a) May 23, 2012, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the Commitments pursuant to Section 2.06 or 6.01.
“Total Exposure” means, as to any Lender at any time, the sum of (a) the
aggregate principal amount of all Revolving Credit Advances made by such Lender
then outstanding, (b) such Lender’s Ratable Share multiplied by the aggregate
Letter of Credit Obligations at such time and (c) such Lender’s Ratable Share
multiplied by the aggregate principal amount of Swing Line Advances then
outstanding.
“Trust Indenture Act” has the meaning specified in Section 7.02.
“UCP” has the meaning specified in Section 8.09.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

 

16



--------------------------------------------------------------------------------



 



“Withholding Agent” means the Borrower and the Agent.
Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.
Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, provided that if the
Borrower, by notice to the Agent, shall request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then (a) the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such provision to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Borrower and the
Required Lenders) and (b) such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, and the Borrower shall provide to the Agent and the
Lender, when it delivers its financial statements pursuant to any provision
hereof, such reconciliation statements as shall be reasonably requested by the
Agent.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
Section 2.01 The Revolving Credit Advances. Each Lender severally agrees, on the
terms and conditions hereinafter set forth, to make Revolving Credit Advances to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding such Lender’s Commitment minus the sum of such Lender’s
Ratable Share of (i) all Letter of Credit Obligations then outstanding, and
(ii) the principal amount of all Swing Line Advances then outstanding; provided
that no Revolving Credit Advances shall be made if, after giving effect thereto
and the simultaneous application of the proceeds thereof, the Total Exposure of
all Lenders would exceed the Commitments of all Lenders at such time. Each
Revolving Credit Borrowing comprised of Eurodollar Rate Advances shall be in an
aggregate amount of $5,000,000 and each Revolving Credit Borrowing comprised of
Base Rate Advances shall be in an aggregate amount of $1,000,000 or, in each
case, an integral multiple of $1,000,000 in excess thereof and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Ratable Shares. Within the limits of each
Lender’s Commitment, the Borrower may borrow under this Section 2.01, prepay
pursuant to Section 2.11 and reborrow under this Section 2.01.

 

17



--------------------------------------------------------------------------------



 



Section 2.02 Making the Revolving Credit Advances.
(a) Each Revolving Credit Borrowing shall be made on notice, given not later
than (x) 1:00 p.m. (Pittsburgh, Pennsylvania time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of a
Revolving Credit Borrowing consisting of Eurodollar Rate Advances or (y) 12:00
Noon (Pittsburgh, Pennsylvania time) on the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing consisting of Base
Rate Advances, by the Borrower to the Agent, which shall give to each Lender
prompt notice thereof by telecopier or other electronic means. Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by telephone, confirmed immediately in writing, or telecopier or other
electronic means (it being understood that the Agent may rely on the authority
of any individual making such telephone request without the necessity of receipt
of such written confirmation), in substantially the form of Exhibit B-1 hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Advances comprising such Revolving Credit Borrowing,
(iii) aggregate amount of such Revolving Credit Borrowing, and (iv) in the case
of a Revolving Credit Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Revolving Credit Advance. Each Lender shall,
before 2:00 p.m. (Pittsburgh, Pennsylvania time) on the date of such Revolving
Credit Borrowing make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, such Lender’s Ratable
Share of such Revolving Credit Borrowing. After the Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in
Article III, the Agent will make such funds available to the Borrower by
transferring such funds to an account designated by the Borrower no later than
4:00 p.m. (Pittsburgh, Pennsylvania time) on the date of such Revolving Credit
Borrowing.
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Revolving Credit
Borrowing if the aggregate amount of such Revolving Credit Borrowing is less
than $5,000,000 or if the obligation of the Lenders to make Eurodollar Rate
Advances shall then be suspended pursuant to Section 2.09 or 2.13 and (ii) the
Eurodollar Rate Advances may not be outstanding as part of more than ten
separate Revolving Credit Borrowings.
(c) Each Notice of Revolving Credit Borrowing shall be irrevocable and binding
on the Borrower. In the case of any Revolving Credit Borrowing that the related
Notice of Revolving Credit Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Lender against any loss, cost
or expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Revolving Credit Borrowing for such
Revolving Credit Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Revolving Credit Borrowing
when such Revolving Credit Advance, as a result of such failure, is not made on
such date.

 

18



--------------------------------------------------------------------------------



 



(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Revolving Credit Borrowing that such Lender will not make available to
the Agent such Lender’s Ratable Share of such Revolving Credit Borrowing, the
Agent may assume that such Lender has made such portion available to the Agent
on the date of such Revolving Credit Borrowing in accordance with subsection
(a) of this Section 2.02 and the Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such Ratable Share available
to the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Revolving Credit Advances comprising such
Revolving Credit Borrowing and (ii) in the case of such Lender, the Federal
Funds Rate. If the Borrower and such Lender shall pay such interest to the Agent
for the same or an overlapping period, the Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower to the Agent for such
period. If such Lender shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Revolving Credit Advance as part
of such Revolving Credit Borrowing for purposes of this Agreement. Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against the Lender that shall have failed to make such payment to the Agent.
(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.
Section 2.03 Swing Line Advances.
(a) Subject to the terms and conditions hereof, and relying on the
representations and warranties herein set forth, the Swing Line Lender shall
make swing line loans (the “Swing Line Advances”) to the Borrower at any time or
from time to time after the date hereof to, but not including the Termination
Date in an aggregate outstanding principal amount up to but not in excess of the
amount of the Swing Line Commitment as requested by the Borrower; provided,
that, (a) after giving effect to any amount requested, the Revolving Credit
Advances outstanding shall not exceed the Commitments of all of the Lenders and
(b) the aggregate principal amount of all outstanding Swing Line Advances (after
giving effect to any amount requested), shall not exceed the lesser of (i) the
Commitments of all of the Lenders less the sum of all outstanding Revolving
Credit Advances and the Letter of Credit Obligations and (ii) the Swing Line
Commitment. Within the foregoing limits, the Borrower may prior to the
Termination Date borrow, repay and reborrow under the Swing Line Commitment,
subject to and in accordance with the terms and limitations hereof. The interest
rate for a Swing Line Advance shall be the Daily LIBOR Rate plus the Applicable
Margin in effect from time to time for Eurodollar Rate Advances (or, if the
Daily LIBOR Rate is unavailable, the Base Rate plus the Applicable Margin in
effect from time to time for Base Rate Advances), and such interest shall be due
and payable in arrears on the first Business Day of each month.

 

19



--------------------------------------------------------------------------------



 



(b) Each request for a Swing Line Advance (each a “Notice of Swing Line
Borrowing”) shall be in writing (or by telephone immediately confirmed in
writing, it being understood that the Swing Line Lender may rely on the
authority of any individual making such telephonic request without the necessity
of receipt of such written confirmation) in substantially the form of Exhibit
B-2 hereto and received by the Swing Line Lender not later than 1:00 p.m.
(Pittsburgh, Pennsylvania time) on the Business Day such Swing Line Advance is
to be made (or such later time as the Swing Line Lender shall agree in its
discretion), specifying in each case (i) the amount to be borrowed, and (ii) the
requested borrowing date. The request for such Swing Line Advance shall be
irrevocable. The Swing Line Lender shall, not later than 4:00 p.m. (Pittsburgh,
Pennsylvania time) on the date specified in the Borrower’s request for such
Swing Line Advance, make such Swing Line Advance by crediting the deposit
account designated by the Borrower in writing at the time of such request. Each
Swing Line Advance shall be in an original principal amount of $100,000 or in
integral amounts of $100,000 in excess thereof. The obligation of the Borrower
to repay the Swing Line Advances may be evidenced by a promissory note of the
Borrower dated the date hereof, payable to the order of the Swing Line Lender in
the principal amount of the Swing Line Commitment and substantially in the form
of Exhibit A-2 (as amended, supplemented or otherwise modified from time to
time, the “Swing Line Note”).
(c) The Borrower shall have the right at any time and from time to time to
prepay the Swing Line Advances, in whole or in part, without premium or penalty,
upon prior written, facsimile or telephonic notice to the Swing Line Lender
given no later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the date of any
proposed prepayment (each such date, a “Swing Line Prepayment Date”). Each
notice of prepayment shall specify the Swing Line Advance to be prepaid and the
amount to be prepaid (which, except in the case of payment in full, shall be in
the principal amount of $100,000 or in integral multiples of $100,000 in excess
thereof), shall be irrevocable and shall commit the Borrower to prepay such
amount on such date. All Swing Line Advances and accrued interest thereon shall
be payable on the Termination Date.
(d) If a Swing Line Advance has not been repaid within seven (7) Business Days
of the date that such Swing Line Advance was made, the Swing Line Lender shall
notify the Agent and the Agent shall notify each Lender thereof and of each
Lender’s pro rata share (based on its Ratable Share) thereof. Each Lender shall
before 12:00 noon (Pittsburgh, Pennsylvania time) on the next Business Day and
whether or not one or more Events of Default shall exist (other than an Event of
Default under Section 6.01(e)) make available to the Agent, in immediately
available funds, the amount of its pro rata share (based on its Ratable Share)
of the principal amount of such Swing Line Advance outstanding. Upon such
payment by a Lender, such Lender shall be deemed to have made a Revolving Credit
Advance to the Borrower, notwithstanding any failure of the Borrower to satisfy
the conditions in Section 3.02. The Agent shall use such funds to repay the
principal amount of such Swing Line Advance to the Swing Line Lender. The
failure of any Lender to make available to the Agent for the account of the
Swing Line Lender a Revolving Credit Advance as provided in this Section 2.03(d)
shall be treated for all purposes in the same manner as the failure of a Lender
to make a Revolving Credit Advance under Section 2.02(d) and (e) and shall be
subject to the provisions of such Sections.

 

20



--------------------------------------------------------------------------------



 



(e) Upon the occurrence and during the continuance of an Event of Default, the
Agent may, and upon the request of the Required Lenders shall, require the
Borrower to pay interest (“Default Interest on Swing Line Advances”) on (i) the
unpaid principal amount of each Swing Line Advance, payable on demand at a rate
per annum equal at all times to 2% per annum above the Base Rate plus the
Applicable Margin in effect from time to time and (ii) to the fullest extent
permitted by law, the amount of any interest payable hereunder with respect to
Swing Line Advances that is not paid when due, payable on demand, at a rate per
annum equal at all times to 2% per annum above the Base Rate plus the Applicable
Margin in effect from time to time, provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest on Swing
Line Advances shall accrue and be payable hereunder whether or not previously
required by the Agent and shall be paid in full on demand.
(f) In the event that (i) the Borrower shall fail to repay the Swing Line Lender
(A) the outstanding Swing Line Advances together with accrued interest thereon
on the Termination Date, (B) the amount of any Swing Line Advance on any Swing
Line Prepayment Date for such Swing Line Advance or (C) any amounts required
under Section 2.03(g), or (ii) an Event of Default shall occur under
Section 6.01(e), the Agent shall promptly notify each Lender of the unpaid
amount of such Swing Line Advance(s) (including accrued interest thereon) and of
such Lender’s respective participation therein in an amount equal to such
Lender’s Ratable Share of such amount. Each Lender shall make available to the
Agent for payment to the Swing Line Lender an amount equal to its respective
participation therein (including without limitation its pro rata share of
accrued but unpaid interest thereon, in same day funds, at the office of the
Agent specified in such notice. If such notice is delivered by the Agent by
11:00 a.m. (Pittsburgh, Pennsylvania time), each Lender shall make funds
available to the Agent on that Business Day. If such notice is delivered after
11:00 a.m. (Pittsburgh, Pennsylvania time), each Lender shall make funds
available to the Agent on the next Business Day. In the event that any Lender
fails to make available to the Agent the amount of such Lender’s participation
in such unpaid amount as provided herein, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon at a rate per annum equal to the Federal Funds Rate for each
day during the period between the Business Day such payment is due in accordance
with the terms of this Section 2.03(f) and the date on which such Lender makes
available its participation in such unpaid amount. The failure of any Lender to
make available to the Agent its Ratable Share of any such unpaid amount shall
not relieve any other Lender of its obligations hereunder to make available to
the Agent its Ratable Share of such unpaid amount on the Business Day such
payment is due in accordance with the terms of this Section 2.03(f). The Agent
shall promptly distribute to each Lender which has paid all amounts payable by
it under this Section 2.03(f) with respect to the unpaid amount of any Swing
Line Advance, such Lender’s Ratable Share of all payments received by the Agent
from the Borrower in repayment of such Swing Line Advance when such payments are
received; provided, however, that in the event that any payment received by the
Lenders shall be required to be returned by the Swing Line Lender, any Lender
receiving any portion of such payment shall be required to return to the Swing
Line Lender such portion thereof previously distributed to it. Notwithstanding
anything to the contrary herein, each Lender which has paid all amounts payable
by it under this subsection 2.03(f) shall have a direct right to repayment of
such amounts from the Borrower subject to the procedures for repaying Lenders
set forth in this Section 2.03(f) and the provisions of Section 8.05.
(g) In the event the Commitments are terminated in accordance with the terms
hereof, the Swing Line Commitment shall also be terminated automatically. In the
event the Borrower reduces the aggregate Commitments to less than the Swing Line
Commitment, the Swing Line Commitment shall immediately be reduced to an amount
equal to the aggregate Commitments. In the event the Borrower reduces the
aggregate Commitments to less than the outstanding principal amount of the Swing
Line Advances outstanding, the Borrower shall immediately repay the amount by
which the outstanding Swing Line Advances exceeds the Swing Line Commitment as
so reduced plus accrued interest thereon.

 

21



--------------------------------------------------------------------------------



 



(h) Each Lender acknowledges and agrees that, in making any Swing Line Advance,
the Swing Line Lender shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Borrower
deemed made pursuant to Section 3.02, unless, at least one Business Day prior to
the time such Swing Line Advance was made, the Required Lenders shall have
notified the Swing Line Lender (with a copy to the Agent) in writing that, as a
result of one or more events or circumstances described in such notice, one or
more of the conditions precedent set forth in Section 3.02 would not be
satisfied if such Swing Line Advance were then made (it being understood and
agreed that, in the event the Swing Line Lender shall have received any such
notice, it shall have no obligation to make any Swing Line Advance until and
unless it shall be satisfied in its sole discretion that the events and
circumstances described in such notice shall have been cured or otherwise shall
have ceased to exist). Each Revolving Lender further acknowledges and agrees
that its obligation to acquire participations in Swing Line Advances pursuant to
this Section 2.03 is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or Event of Default or any reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
Section 2.04 Letter of Credit Subfacility.
(a) Issuance of Letters of Credit. The Borrower may at any time prior to the
Termination Date request the issuance of a letter of credit (together with the
Existing Letter of Credit, each a “Letter of Credit” and collectively, the
“Letters of Credit”) on behalf of itself or its Subsidiaries, or the amendment
or extension of an existing Letter of Credit, by delivering to the relevant
Issuing Lender (with a copy to the Agent) a completed application and agreement
for letters of credit, or request for such amendment or extension, as
applicable, in such form as such Issuing Lender may specify from time to time by
no later than 10:00 a.m. (Pittsburgh, Pennsylvania time) at least three
(3) Business Days, or such shorter period as may be agreed to by such Issuing
Lender, in advance of the proposed date of issuance, amendment or extension.
Each Letter of Credit shall be a standby letter of credit and no commercial
letter of credit shall be issued hereunder. Promptly after receipt of any letter
of credit application, the relevant Issuing Lender shall confirm with the Agent
(by telephone or in writing) that the Agent has received a copy of such Letter
of Credit application and if not, such Issuing Lender will provide the Agent
with a copy thereof. Unless the relevant Issuing Lender has received notice from
any Lender, the Agent, or the Borrower, at least one day prior to the requested
date of issuance, amendment or extension of the applicable Letter of Credit,
that one or more applicable conditions in Section 3.02 is not satisfied, then,
subject to the terms and conditions hereof and in reliance on the agreements of
the other Lenders set forth in this Section 2.04, such Issuing Lender or any of
such Issuing Lender’s Affiliates will issue a Letter of Credit or agree to such
amendment or extension, provided that each Letter of Credit shall (A) have a
maximum maturity of no greater than twelve (12) months from the date of
issuance, and (B) in no event expire later than five (5) Business Days prior to
the Termination Date and provided further that in no event shall (i) the Letter
of Credit Obligations exceed, at any one time, $100,000,000 (the “Letter of
Credit Sublimit”) or (ii) the Revolving Facility Usage exceed, at any one time,
the Commitments. Notwithstanding the foregoing, any Letter of Credit may contain
customary automatic renewal provisions agreed upon by the Borrower and the
relevant Issuing Lender (each an “Auto-Extension Letter of Credit”) pursuant to
which the expiration date of such Auto-Extension Letter of Credit shall
automatically be extended for a period of up to 12 months (but not to a date
later than the date set forth in clause (B) above), subject to a right on the
part of such Issuing Lender to prevent any such renewal from occurring for

 

22



--------------------------------------------------------------------------------



 



one of the reasons set forth in this Section 2.04(a) by giving notice to the
beneficiary in advance of any such renewal; provided that the initial expiration
date (or any subsequent expiration date) of each such Auto-Extension Letter of
Credit is not later than five (5) Business Days prior to the Termination Date.
Unless otherwise directed by the relevant Issuing Lender, the Borrower shall not
be required to make a specific request to such Issuing Lender for any extension
of an Auto-Extension Letter of Credit. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized the relevant
Issuing Lender to permit the extension of such Letter of Credit at any time to
an expiry date not later than the date set forth in clause (B) above; provided,
however, that an Issuing Lender shall not permit any such extension if (I) such
Issuing Lender has determined that it would not be permitted, or would have no
obligation at such time, to issue such Letter of Credit in its revised form (as
extended) under the terms hereof, or (II) it has received notice (which may be
by telephone or in writing) on or before the day that is five Business Days
before the date that notice must be given to prevent an extension of such Letter
of Credit from the Agent or any Lender that one or more of the applicable
conditions specified in Section 3.02 is not then satisfied and directing such
Issuing Lender not to permit such extension (it being understood and agreed
that, in the event an Issuing Lender shall have received any such notice, it
shall have no obligation to issue, amend, renew or extend any Letter of Credit
until and unless it shall be satisfied in its sole discretion that the events
and circumstances described in such notice shall have been cured or otherwise
shall have ceased to exist). Each request by the Borrower for the issuance,
amendment or extension of a Letter of Credit shall be deemed to be a
representation by the Borrower that it shall be in compliance with this
Section 2.04(a) and with Section 3.02 after giving effect to the requested
issuance, amendment or extension of such Letter of Credit. Promptly after its
delivery of any Letter of Credit or any amendment to a Letter of Credit to the
beneficiary thereof, the relevant Issuing Lender will also deliver to the
Borrower and the Agent a true and complete copy of such Letter of Credit or
amendment.
(b) Letter of Credit Fees. The Borrower shall pay (i) to the Agent for the
ratable account of the Lenders a fee (the “Letter of Credit Fee”) equal to the
Applicable Margin for Revolving Credit Advances that are Eurodollar Rate
Advances in effect from time to time and (ii) to each Issuing Lender for its own
account a fronting fee equal to 0.125% per annum with respect to all Letters of
Credit issued by such Issuing Bank (in each case under clauses (i) and
(ii) above computed on the basis of a year of 360 days and actual days elapsed),
which fees shall be computed on the daily average Letter of Credit Obligations
and shall be payable quarterly in arrears on or before the third Business Day
following the last day of each March, June, September and December following the
date hereof following issuance of each Letter of Credit. The Borrower shall also
pay to each Issuing Lender for such Issuing Lender’s sole account such Issuing
Lender’s then in effect customary invoiced fees and administrative expenses
payable with respect to the Letters of Credit as such Issuing Lender may
generally charge or incur from time to time in connection with the issuance,
maintenance, amendment (if any), assignment or transfer (if any), negotiation,
and administration of Letters of Credit.

 

23



--------------------------------------------------------------------------------



 



(c) Disbursements, Reimbursement. Immediately upon the issuance of each Letter
of Credit (including, with respect to the Existing Letters of Credit, on the
Closing Date), each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the relevant Issuing Lender a
participation in such Letter of Credit and each drawing thereunder in an amount
equal to such Lender’s Ratable Share of the maximum amount available to be drawn
under such Letter of Credit and the amount of such drawing, respectively.
(i) In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the relevant Issuing Lender will promptly
notify the Borrower and the Agent thereof. Provided that it shall have received
such notice by 10:00 a.m. (Pittsburgh, Pennsylvania time) on the date that an
amount is paid by an Issuing Lender under any Letter of Credit (each such date,
a “Drawing Date”), the Borrower shall reimburse (such obligation to reimburse
the Issuing Lenders shall sometimes be referred to as a “Reimbursement
Obligation”) such Issuing Lender by 2:00 p.m. (Pittsburgh, Pennsylvania time) on
such date by paying to the Agent for the account of such Issuing Lender an
amount equal to the amount so paid by such Issuing Lender, or if such notice has
not been received by the Borrower by 10:00 a.m. (Pittsburgh, Pennsylvania time)
on the Drawing Date, then the Borrower shall make such payment, with interest
thereon from the Drawing Date at the rate applicable to Base Rate Advances, not
later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on the Business Day
immediately following the date on which it shall have received such notice. In
the event the Borrower fails to reimburse an Issuing Lender (through the Agent)
for the full amount of any drawing under any Letter of Credit when due (plus, to
the extent applicable, interest thereon as provided above), the Agent will
promptly notify each Lender thereof, and the Borrower shall be deemed to have
requested that Base Rate Advances be made by the Lenders to be disbursed, if
such notice is received on or before 12:00 noon (Pittsburgh, Pennsylvania time)
on a Business Day, not later than 2:00 p.m. (Pittsburgh, Pennsylvania time) on
such Business Day and, otherwise, not later than 2:00 p.m. (Pittsburgh,
Pennsylvania time) on the next Business Day, subject to, in each case, the
amount of the unutilized portion of the Commitments and subject to the
conditions set forth in Section 3.02 other than any notice requirements. Any
notice given by the Agent or an Issuing Lender pursuant to this
Section 2.04(c)(i) may be oral if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
(ii) Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
available to the Agent for the account of the relevant Issuing Lender an amount
in immediately available funds equal to its Ratable Share of the amount of the
drawing, whereupon the participating Lenders shall (subject to this
Section 2.04(c)(ii)) each be deemed to have made a Base Rate Advance to the
Borrower in that amount. If any Lender so notified fails to make available to
the Agent for the account of the relevant Issuing Lender the amount of such
Lender’s Ratable Share of such amount by no later than 2:00 p.m. on the Drawing
Date, then interest shall accrue on such Lender’s obligation to make such
payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Rate during the first
three (3) days following the Drawing Date and (ii) at a rate per annum equal to
the rate applicable to Base Rate Advances on and after the fourth day following
the Drawing Date. The Agent and the relevant Issuing Lender will promptly give
notice (as described in Section 2.04(c)(i) above) of the occurrence of the
Drawing Date, but failure of the Agent or any Issuing Lender to give any such
notice on the Drawing Date or in sufficient time to enable any Lender to effect
such payment on such date shall not relieve such Lender from its obligation
under this Section 2.04(c)(ii).

 

24



--------------------------------------------------------------------------------



 



(iii) With respect to any unreimbursed drawing that is not converted into a Base
Rate Advance to the Borrower in whole or in part as contemplated by
Section 2.04(c)(i), because of the Borrower’s failure to satisfy the conditions
set forth in Section 3.02 other than any notice requirements, or for any other
reason, the Borrower shall be deemed to have incurred from the relevant Issuing
Lender a borrowing (each a “Letter of Credit Borrowing”) in the amount of such
drawing. Such Letter of Credit Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate per annum
applicable to the Base Rate Advances. Each Lender’s payment to the Agent for the
account of the relevant Issuing Lender pursuant to this Section 2.04(c) shall be
deemed to be a payment in respect of its participation in such Letter of Credit
Borrowing (each a “Participation Advance”) from such Lender in satisfaction of
its participation obligation under this Section 2.04(c).
(d) Repayment of Participation Advances.
(i) Upon (and only upon) receipt by the Agent for the account of the relevant
Issuing Lender of immediately available funds from the Borrower (x) in
reimbursement of any payment made by such Issuing Lender under the Letter of
Credit with respect to which any Lender has made a Participation Advance to the
Agent, or (y) in payment of interest on such a payment made by such Issuing
Lender under such a Letter of Credit, the Agent on behalf of such Issuing Lender
will pay to each Lender, in the same funds as those received by the Agent, the
amount of such Lender’s Ratable Share of such funds, except the Agent shall
retain for the account of the relevant Issuing Lender the amount of the Ratable
Share of such funds of any Lender that did not make a Participation Advance in
respect of such payment by such Issuing Lender.
(ii) If the Agent is required at any time to return to the Borrower, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of any payment made by the Borrower to the Agent for the
account of an Issuing Lender pursuant to this Section in reimbursement of a
payment made under the Letter of Credit or any interest or fee thereon, each
Lender shall, on demand of the Agent, forthwith return to the Agent for the
account of the relevant Issuing Lender the amount of its Ratable Share of any
amounts so returned by the Agent plus interest thereon from the date such demand
is made to the date such amounts are returned by such Lender to the Agent, at a
rate per annum equal to the Federal Funds Rate in effect from time to time.
(e) Documentation. The Borrower agrees to be bound by the terms of each Issuing
Lender’s application and agreement for letters of credit and each Issuing
Lender’s written regulations and customary practices relating to letters of
credit, though such interpretation may be different from the Borrower’s. In the
event of a conflict between such application or agreement and this Agreement,
this Agreement shall govern. It is understood and agreed that, except in the
case of gross negligence or willful misconduct, no Issuing Lender shall be
liable for any error, negligence and/or mistakes, whether of omission or
commission, in following the Borrower’s instructions or those contained in the
Letters of Credit or any modifications, amendments or supplements thereto.

 

25



--------------------------------------------------------------------------------



 



(f) Determinations to Honor Drawing Requests. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
an Issuing Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit.
(g) Nature of Participation and Reimbursement Obligations. Each Lender’s
obligation in accordance with this Agreement to make the Revolving Credit
Advances or Participation Advances, as contemplated by Section 2.04(c), as a
result of a drawing under a Letter of Credit, and the obligation of the Borrower
to reimburse the relevant Issuing Lender upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Section 2.04 under all
circumstances, including the following circumstances:
(i) any set-off, counterclaim, recoupment, defense or other right which such
Lender may have against any Issuing Lender or any of its Affiliates, the
Borrower or any other Person for any reason whatsoever, or which the Borrower
may have against any Issuing Lender or any of its Affiliates, any Lender or any
other Person for any reason whatsoever;
(ii) the failure of the Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in
Sections 2.01, 2.02 or 3.02 or as otherwise set forth in this Agreement for the
making of a Revolving Credit Advance, it being acknowledged that such conditions
are not required for the making of a Letter of Credit Borrowing and the
obligation of the Lenders to make Participation Advances under Section 2.04(c);
(iii) any lack of validity or enforceability of any Letter of Credit;
(iv) any claim of breach of warranty that might be made by the Borrower or any
Lender against any beneficiary of a Letter of Credit, or the existence of any
claim, set-off, recoupment, counterclaim, crossclaim, defense or other right
which the Borrower or any Lender may have at any time against a beneficiary,
successor beneficiary or any transferee or assignee of any Letter of Credit or
the proceeds thereof (or any Persons for whom any such transferee may be
acting), any Issuing Lender or any of its Affiliates or any Lender or any other
Person, whether in connection with this Agreement, the transactions contemplated
herein or any unrelated transaction (including any underlying transaction
between the Borrower or Subsidiaries of the Borrower and the beneficiary for
which any Letter of Credit was procured);

 

26



--------------------------------------------------------------------------------



 



(v) the lack of power or authority of any signer of (or any defect in or forgery
of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if an Issuing Lender or any of
its Affiliates has been notified thereof;
(vi) payment by an Issuing Lender or any of its Affiliates under any Letter of
Credit against presentation of a demand, draft or certificate or other document
which does not comply with the terms of such Letter of Credit;
(vii) the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii) any failure by an Issuing Lender or any of its Affiliates to issue any
Letter of Credit in the form requested by the Borrower, unless such Issuing
Lender has received written notice from the Borrower of such failure within
three Business Days after such Issuing Lender shall have furnished the Borrower
and the Agent a copy of such Letter of Credit and such error is material and no
drawing has been made thereon prior to receipt of such notice;
(ix) any Material Adverse Change;
(x) any breach of this Agreement or any other Loan Document by any party
thereto;
(xi) the occurrence or continuance of an Insolvency Proceeding with respect to
the Borrower;
(xii) the fact that an Event of Default or a Default shall have occurred and be
continuing;
(xiii) the fact that the Termination Date shall have passed or this Agreement or
the Commitments hereunder shall have been terminated; and
(xiv) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
relevant Issuing Lender may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

27



--------------------------------------------------------------------------------



 



(h) Liability for Acts and Omissions. As between the Borrower and the Issuing
Lenders, or the Issuing Lenders’ Affiliates, the Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, the Issuing Lenders shall not be responsible for any of the
following, including any losses or damages to the Borrower or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if an Issuing Lender or its Affiliates
shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Borrower against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of an Issuing Lender or its Affiliates, as
applicable, including any act or omission of any Official Body, and none of the
above shall affect or impair, or prevent the vesting of, any of the Issuing
Lenders’ or their Affiliates rights or powers hereunder. Nothing in the
preceding sentence shall relieve an Issuing Lender from liability for such
Issuing Lender’s gross negligence or willful misconduct in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall an Issuing Lender or its Affiliates be liable to the
Borrower for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
Without limiting the generality of the foregoing, each Issuing Lender and each
of its Affiliates (i) may rely on any oral or other communication believed in
good faith by such Issuing Lender or such Affiliate to have been authorized or
given by or on behalf of the applicant for a Letter of Credit, (ii) may honor
any presentation if the documents presented appear on their face substantially
to comply with the terms and conditions of the relevant Letter of Credit;
(iii) may honor a previously dishonored presentation under a Letter of Credit,
whether such dishonor was pursuant to a court order, to settle or compromise any
claim of wrongful dishonor, or otherwise, and shall be entitled to reimbursement
to the same extent as if such presentation had initially been honored, together
with any interest paid by such Issuing Lender or its Affiliate; (iv) may honor
any drawing that is payable upon presentation of a statement advising
negotiation or payment, upon receipt of such statement (even if such statement
indicates that a draft or other document is being delivered separately), and
shall not be liable for any failure of any such draft or other document to
arrive, or to conform in any way with the relevant Letter of Credit; (v) may pay
any paying or negotiating bank claiming that it rightfully honored under the
laws or practices of the place where such bank is located; and (vi) may settle
or adjust any claim or demand made on such Issuing Lender or its Affiliate in
any way related to any order issued at the applicant’s request to an air
carrier, a letter of guarantee or of indemnity issued to a carrier or any
similar document (each an “Order”) and honor any drawing in connection with any
Letter of Credit that is the subject of such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.

 

28



--------------------------------------------------------------------------------



 



In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by an Issuing Lender or its
Affiliates under or in connection with the Letters of Credit issued by it or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not put such Issuing Lender or its Affiliates under any resulting
liability to the Borrower or any Lender.
(i) Issuing Lender Reporting Requirements. Each Issuing Lender shall, on the
first Business Day of each month, provide to the Agent and the Borrower a
schedule of the Letters of Credit issued by it, in form and substance
satisfactory to the Agent, showing the date of issuance of each Letter of
Credit, the account party, the original face amount (if any), and the expiration
date of any Letter of Credit outstanding at any time during the preceding month,
and any other information relating to such Letter of Credit that the Agent may
request.
(j) Existing Letter of Credit. Notwithstanding anything to the contrary in this
Section 2.04 (i) the Existing Letter of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Effective Date shall be subject
to and governed by the terms and conditions hereof and (ii) as provided in the
definition of Issuing Lender, the sole issuer of Letters of Credit after the
Effective Date shall be PNC or any successor issuer of Letters of Credit. Any
Reimbursement Agreement between the Borrower and Wells Fargo Bank, N.A. relating
to the Existing Letter of Credit is hereby terminated and the pricing and
reimbursement obligations with respect to the Existing Letter of Credit shall be
determined in accordance with the terms of this Agreement.
Section 2.05 Fees.
(a) Commitment Fees. Accruing from the date hereof until the Termination Date,
the Borrower agrees to pay to the Agent for the account of each Lender according
to its Ratable Share, a nonrefundable commitment fee (collectively, the
“Commitment Fees”) equal to the Applicable Commitment Fee Percentage (computed
on the basis of a year of 360 days and actual days elapsed) multiplied by the
average daily difference between the amount of (i) the Commitments (for purposes
of this computation, PNC’s Swing Line Advances shall be deemed to be borrowed
amounts under PNC’s Commitment and not the Commitment of any other Lender) and
(ii) the Revolving Facility Usage. All Commitment Fees shall be payable in
arrears quarterly on the first Business Day of each April, July, October and
January, commencing July 1, 2011, and on the Termination Date.

 

29



--------------------------------------------------------------------------------



 



(b) Agent’s Fees. The Borrower shall pay to the Agent the administrative and
other fees at the times and in the amounts agreed upon in the Fee Letter.
Section 2.06 Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the respective Commitments of the Lenders, provided, that each partial reduction
shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and provided further that any such reduction or
termination shall be accompanied by prepayment of the Revolving Credit Advances,
Swing Line Advances, Reimbursement Obligations, Letter of Credit Borrowings
and/or cash collateral with respect to any outstanding Letters of Credit, as the
case may be, together with accrued and unpaid Commitment Fees, and the full
amount of interest accrued on the principal sum to be prepaid (and all amounts
referred to in Section 8.04(c)) to the extent necessary to cause the aggregate
Revolving Facility Usage after giving effect to such prepayments to be equal to
or less than the Commitments as so reduced or terminated. Any notice to reduce
the Commitments under this Section 2.06 shall be irrevocable provided that a
notice of termination of the Commitments in full delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities or debt or equity issuances, in which case such notice may be revoked
by the Borrower (by notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied.
Section 2.07 Repayment of Advances. The Borrower shall repay to the Agent for
the ratable account of the Lenders on the Termination Date the aggregate
principal amount of the Revolving Credit Advances and Swing Line Advances then
outstanding.
Section 2.08 Interest on Revolving Credit Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Revolving
Credit Advance owing to each Lender from the date of such Revolving Credit
Advance until such principal amount shall be paid in full, at the following
rates per annum:
(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the first Business Day of
each April, July, October and January during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.
(ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest on Revolving Credit
Advances and Other Amounts”) on (i) the unpaid principal amount of each
Revolving Credit Advance owing to each Lender, payable in arrears on the dates
referred to in clause (a)(i) or (a)(ii) above, as the case may be, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above
and (ii) to the fullest extent permitted by law, the amount of any interest, fee
or other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Advances pursuant to clause (a)(i) above, provided, however, that
following acceleration of the Advances pursuant to Section 6.01, Default
Interest on Revolving Credit Advances and Other Amounts shall accrue and be
payable hereunder whether or not previously required by the Agent and shall be
paid in full on demand.

 

30



--------------------------------------------------------------------------------



 



Section 2.09 Interest Rate Determination.
(a) The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii).
(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to make, or to Convert Base Rate
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.
(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Revolving Credit Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.
(f) If on any date on which a Eurodollar Rate would otherwise be determined, the
Agent shall have determined that: (i) adequate and reasonable means do not exist
for ascertaining such Eurodollar Rate, or (ii) a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the Eurodollar Rate,

 

31



--------------------------------------------------------------------------------



 



(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,
(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and
(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
Section 2.10 Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 1:00 p.m.
(Pittsburgh, Pennsylvania time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.09 and 2.13,
Convert all Revolving Credit Advances of one Type comprising the same Revolving
Credit Borrowing into Revolving Credit Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Base Rate Advances
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Advances, any Conversion of Base Rate Advances into Eurodollar Rate
Advances shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and no Conversion of any Revolving Credit Advances shall result
in more separate Revolving Credit Borrowings than permitted under
Section 2.02(b). Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Revolving
Credit Advances to be Converted, and (iii) if such Conversion is into Eurodollar
Rate Advances, the duration of the initial Interest Period for each such
Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.
Section 2.11 Prepayments of Revolving Credit Advances. The Borrower may, upon
notice not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) at least three
Business Days’ prior to the date of such prepayment, in the case of Eurodollar
Rate Advances, and not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Revolving Credit Advances comprising part of the same Revolving
Credit Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the principal amount prepaid; provided, however,
that (x) each partial prepayment, in the case of a Revolving Credit Borrowing
comprised of Eurodollar Rate Advances, shall be in an aggregate principal amount
of $5,000,000 and in the case of a Revolving Credit Borrowing comprised of Base
Rate Advances, shall be in an aggregate principal amount of $1,000,000 or, in
each case, an integral multiple of $1,000,000 in excess thereof and (y) in the
event of any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).

 

32



--------------------------------------------------------------------------------



 



Section 2.12 Increased Costs.
(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Official Body (whether or
not having the force of law), there shall be any increase in the cost to any
Lender or any Issuing Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or agreeing to issue or participate or
issuing or participating in Letters of Credit (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or, in each case, any political
subdivision thereof), then the Borrower shall from time to time, upon demand by
such Lender or such Issuing Lender, as the case may be (with a copy of such
demand to the Agent), pay to the Agent for the account of such Lender or such
Issuing Lender additional amounts sufficient to compensate such Lender or such
Issuing Lender for such increased cost; provided, however, that before making
any such demand, each Lender or each Issuing Lender, as the case may be, agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost and would not, in the reasonable judgment of such Lender
or such Issuing Lender, as the case may be, be otherwise disadvantageous to such
Lender or such Issuing Lender. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Agent by such Lender or such Issuing
Lender, shall be conclusive and binding for all purposes, absent manifest error.
(b) If any Lender or Issuing Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other Official
Body (whether or not having the force of law) affects or would affect the amount
of capital required or expected to be maintained by such Lender or such Issuing
Lender or any corporation controlling such Lender or such Issuing Lender and
that the amount of such capital is increased by or based upon the existence of
such Lender’s or such Issuing Lender’s commitment to lend hereunder or issue
Letters of Credit hereunder and other commitments of this type, then, upon
demand by such Lender or such Issuing Lender (with a copy of such demand to the
Agent), the Borrower shall pay to the Agent for the account of such Lender or
such Issuing Lender, from time to time as specified by such Lender or such
Issuing Lender, additional amounts sufficient to compensate such Lender or such
Issuing Lender or such corporation in the light of such circumstances, to the
extent that such Lender or such Issuing Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder or issue Letters of Credit hereunder. A certificate as to such
amounts submitted to the Borrower and the Agent by such Lender or such Issuing
Lender shall be conclusive and binding for all purposes, absent manifest error.
(c) Failure or delay on the part of any Lender or any Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver or such
Lender’s or such Issuing Lender’s right to demand such compensation.

 

33



--------------------------------------------------------------------------------



 



(d) Notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and each request, rule, guideline or
directive thereunder or issued in connection therewith shall be deemed to be
(i) the introduction of or a change in, or in the interpretation of, law or
regulation and (ii) a law, regulation, guideline or request from a central
branch or other Official Body for purposes of both clauses (a) and (b) above,
regardless of the date enacted, adopted or issued.
Section 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Revolving Credit Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.
Section 2.14 Payments and Computations.
(a) The Borrower shall make each payment hereunder, irrespective of any right of
counterclaim or set-off, not later than 3:00 p.m. (Pittsburgh, Pennsylvania
time) on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or Commitment Fees
ratably (other than amounts payable pursuant to Section 2.03, 2.12, 2.15 or
8.04(c), as provided in Section 2.21 or the payment to an Issuing Lender of its
fronting fees) to the Lenders for the account of their respective Applicable
Lending Offices, and like funds relating to the payment of any other amount
payable to any Lender to such Lender for the account of its Applicable Lending
Office, in each case to be applied in accordance with the terms of this
Agreement. Upon any Assuming Lender becoming a Lender hereunder as a result of a
Commitment Increase pursuant to Section 2.19, and upon the Agent’s receipt of
such Lender’s Assumption Agreement and recording of the information contained
therein in the Register, from and after the applicable Increase Date, the Agent
shall make all payments hereunder and under any Notes issued in connection
therewith in respect of the interest assumed thereby to the Assuming Lender.
Upon its acceptance of an Assignment and Assumption and recording of the
information contained therein in the Register pursuant to Section 8.07(b), from
and after the effective date specified in such Assignment and Assumption, the
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignee thereunder, and the parties to
such Assignment and Assumption shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

 

34



--------------------------------------------------------------------------------



 



(b) The Borrower hereby authorizes each Lender and each Issuing Lender, if and
to the extent payment owed to such Lender or such Issuing Lender is not made
when due hereunder or under the Note held by such Lender to charge from time to
time against any or all of the Borrower’s accounts with such Lender or such
Issuing Lender any amount so due.
(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate, the Federal Funds Rate or
the Federal Funds Open Rate and of Commitment Fees, Letter of Credit Fees and
fronting fees shall be made by the Agent on the basis of a year of 360 days, in
each case for the actual number of days (including the first day but excluding
the last day) occurring in the period for which such interest, Commitment Fees,
Letter of Credit Fees or fronting fees are payable. Each determination by the
Agent of an interest rate or component thereof under this Agreement shall be
conclusive and binding for all purposes, absent manifest error.
(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees (including Commitment
Fees, Letter of Credit Fees and fronting fees), as the case may be; provided,
however, that, if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.
(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.
Section 2.15 Taxes.
(a) Any and all payments by the Borrower to or for the account of any Lender,
any Issuing Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.14 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding (such excluded taxes, the “Excluded Taxes”), in the case of
each Lender, each Issuing Lender and the Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender, such Issuing Lender or the
Agent (as the case may be) is organized or any political subdivision thereof
and, in the case of each Lender, taxes imposed on its overall net income, and
franchise taxes imposed on it in lieu of net income taxes, by the jurisdiction
of such Lender’s Applicable Lending Office or any political subdivision thereof,
and any branch profits taxes or similar taxes (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note or any other documents to be
delivered hereunder to any Lender, any Issuing Lender or the Agent, (i) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.15) such Lender, such Issuing Lender or the Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

 

35



--------------------------------------------------------------------------------



 



(b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).
(c) The Borrower shall indemnify each Lender, each Issuing Lender and the Agent
for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.15) imposed on or paid by
such Lender, such Issuing Lender or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender, such Issuing Lender or the Agent (as the case may be) makes written
demand therefor.
(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Agent. In the case of any payment hereunder or
under the Notes or any other documents to be delivered hereunder by or on behalf
of the Borrower through an account or branch outside the United States or by or
on behalf of the Borrower by a payor that is not a United States person, if the
Borrower determines that no Taxes are payable in respect thereof, the Borrower
shall furnish, or shall cause such payor to furnish, to and at the request of
the Agent, at such address, an opinion of counsel acceptable to the Agent
stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.
(e) Each Lender, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Assumption pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall, in the case of a Lender organized under the laws
of a jurisdiction outside the United States (a “Foreign Lender”) provide each of
the Agent and the Borrower with two original Internal Revenue Service Forms
W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or the Notes or, in the case of a Lender organized under the
laws of a jurisdiction inside the United States, shall provide each of the Agent
and the Borrower with two original Internal Revenue Service Form W-9 or any
successor form prescribed by the Internal Revenue Service. Each Lender shall
promptly notify the Agent and the Borrower if any information on a form it has
provided to the Agent and the Borrower pursuant to this Section 2.15(e) has
become obsolete. If the form provided by a Foreign Lender at the time such
Foreign Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Foreign Lender
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, in respect of a
Foreign Lender, if at the date of the Assignment and Assumption pursuant to
which a Foreign Lender assignee becomes a party to this Agreement, the Foreign
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date.

 

36



--------------------------------------------------------------------------------



 



(f) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form, certificate or other document described in
Section 2.15(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.15(a) or (c) with respect to Taxes imposed by the United States
by reason of such failure; provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrower shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.
(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.15 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including any notice described in Section 1471(b)(3)(C)(i) of the Internal
Revenue Code) and such additional documentation reasonably requested by the
Borrower or the Agent as may be necessary for the Borrower or the Agent, as the
case may be, to comply with its obligations under FATCA, to determine that such
Lender has or has not complied with such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.

 

37



--------------------------------------------------------------------------------



 



(i) Any Lender, if requested by any Withholding Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by a
Withholding Agent as will enable such Withholding Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements or to determine the amount of backup withholding tax to deduct and
withhold from such payment. Without limiting the above, if any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to deduct or withhold Taxes, Excluded Taxes or Other Taxes, then such
Withholding Agent may so deduct or withhold (or cause to be withheld) and shall
timely pay (or cause to be timely paid) the full amount of deducted or withheld
Taxes, Excluded Taxes or Other Taxes to the relevant Official Body in accordance
with applicable law.
Section 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.12, 2.15 or 8.04(c)) in excess of its ratable share
of payments on account of the Revolving Credit Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
Section 2.17 Evidence of Debt.
(a) Each Lender (including the Swing Line Lender) shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time and, with respect to the Swing Line Lender,
each Swing Line Advance, including the amounts of principal and interest payable
and paid to such Lender from time to time hereunder in respect of Revolving
Credit Advances and Swing Line Advances. The Borrower agrees that upon notice by
any Lender to the Borrower (with a copy of such notice to the Agent) to the
effect that a Revolving Credit Note is required or appropriate in order for such
Lender to evidence (whether for purposes of pledge, enforcement or otherwise)
the Revolving Credit Advances owing to, or to be made by, such Lender, the
Borrower shall promptly execute and deliver to such Lender a Revolving Credit
Note payable to the order of such Lender in a principal amount up to the
Commitment of such Lender.

 

38



--------------------------------------------------------------------------------



 



(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Revolving Credit Borrowing made hereunder, the Type of Advances comprising such
Revolving Credit Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the date and amount of each Swing Line Advance, (iii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iv) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (v) the
amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.
(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.
Section 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries, including the refinancing of the
credit facility listed on Schedule 3.01(h) hereto.
Section 2.19 Increase in the Aggregate Commitments.
(a) The Borrower may by notice to the Agent, request that the aggregate amount
of the Commitment be increased by an amount of $10,000,000 or an integral
multiple thereof (each a “Commitment Increase”) to be effective as of a date
that is at least 30 days prior to the scheduled Termination Date then in effect
(the “Increase Date”) as specified in the related notice to the Agent; provided,
however that (i) in no event shall the aggregate amount of the Commitments at
any time exceed $400,000,000 and (ii) on the date of any request by the Borrower
for a Commitment Increase and on the related Increase Date, the applicable
conditions set forth in Article III shall be satisfied.
(b) The Agent shall promptly notify the Lenders of a request by the Borrower for
a Commitment Increase, which notice shall include (i) the proposed amount of
such requested Commitment Increase, (ii) the proposed Increase Date and
(iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Agent.

 

39



--------------------------------------------------------------------------------



 



(c) Promptly following each Commitment Date, the Agent shall notify the Borrower
as to the amount, if any, by which the Lenders are willing to participate in the
requested Commitment Increase. If the aggregate amount by which the Lenders are
willing to participate in any requested Commitment Increase on any such
Commitment Date is less than the requested Commitment Increase, then the
Borrower may extend offers to one or more Eligible Assignees to participate in
any portion of the requested Commitment Increase that has not been committed to
by the Lenders as of the applicable Commitment Date; provided, however, that the
Commitment of each such Eligible Assignee shall be in an amount of $10,000,000
or an integral multiple of $1,000,000 in excess thereof.
(d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.19(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:
(i) (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
(ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and
(iii) confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.19(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 p.m. (Pittsburgh, Pennsylvania time) of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 p.m. (Pittsburgh, Pennsylvania time)
on the Increase Date, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Account, in same day funds, in the case of
such Assuming Lender, an amount equal to such Assuming Lender’s ratable portion
of the Revolving Credit Borrowings then outstanding (calculated based on its
Ratable Share after giving effect to the relevant Commitment Increase) and, in
the case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Revolving Credit Borrowings then
outstanding (calculated based on its Ratable Share after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Revolving Credit Borrowings then outstanding (calculated based on its
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Commitments (without giving effect to the relevant
Commitment Increase). After the Agent’s receipt of such funds from each such
Increasing Lender and each such Assuming Lender, the Agent will promptly
thereafter cause to be distributed like funds to the other Lenders for the
account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Revolving Credit
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Revolving Credit Borrowings then
outstanding (calculated based on its Ratable Share after giving effect to the
relevant Commitment Increase).

 

40



--------------------------------------------------------------------------------



 



In addition, on each Increase Date, each Lender that is increasing its
Commitment and each Assuming Lender that is joining this Agreement shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, from the Lenders party to this Agreement immediately prior
to the Increase Date, an undivided interest and participation in any Letter of
Credit and Swing Line Advance then outstanding, ratably, such that each Lender
(including each Lender increasing its Commitment and each Assuming Lender that
is joining this Agreement) holds a participation interest in each such Letter of
Credit and Swing Line Advance in the amount of its then Ratable Share thereof.
Section 2.20 Extension of Termination Date. Without any further action by or
consent of the Lenders, the Termination Date shall be extended to October 31,
2015, if, on or before the date that is 364 days after the Closing Date, the
Borrower shall have delivered to the Agent (each in form and substance
satisfactory to the Agent) the following: (a) a copy of the securities
certificate registered with the Pennsylvania Public Utility Commission (the
“Securities Certificate”) authorizing the Borrower’s incurring indebtedness
hereunder with a maturity date of October 31, 2015, (b) an opinion of counsel to
the Borrower (which may be in-house counsel) stating that (i) the Securities
Certificate has been registered with the Pennsylvania Public Utility Commission
in accordance with Chapter 19 of the Pennsylvania Public Utility Code and by
virtue of such registration, authorizes the Borrower to incur indebtedness
hereunder with a maturity date of October 31, 2015 and (ii) no other
authorizations are required by the Pennsylvania Public Utility Commission or by
any other state or local regulatory agency or governmental authority having
jurisdiction over the Borrower and (c) copies of corporate resolutions certified
by the Secretary or Assistant Secretary of the Borrower, or such other evidence
as may be satisfactory to the Agent, demonstrating that the Borrower’s
incurrence of indebtedness hereunder with a maturity date of October 31, 2015
has been duly authorized by all necessary corporate action, together with an
opinion of counsel to the Borrower (which may be in-house counsel) to such
effect.

 

41



--------------------------------------------------------------------------------



 



Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary (including Sections 2.04(b) and 2.05(a)), if any Lender becomes
a Defaulting Lender, then the following provisions shall apply for so long as
such Lender is a Defaulting Lender:
(a) such Defaulting Lender shall no longer be entitled to receive its Ratable
Share of Letter of Credit Fees or Commitment Fees otherwise payable pursuant to
Sections 2.04(b) or 2.05(a) hereof, and thereafter, so long as any Lender is a
Defaulting Lender, the fees payable to the Non-Defaulting Lenders pursuant to
Section 2.04(b) and 2.05 shall be based on their Ratable Shares; provided that
(a) if a Letter of Credit Collateral Account is maintained pursuant to
Section 2.21(b)(iv) and fully cash collateralized pursuant to Section 2.21(b),
the Borrower shall not be required to pay any fees pursuant to Section 2.04(b)
with respect to the unallocated portion of such Defaulting Lender’s Ratable
Share of all Letter of Credit Obligations, and (b) if any Defaulting Lender’s
Ratable Share of the Letter of Credit Obligations is neither reallocated nor
fully cash collateralized pursuant to Section 2.21(b), then without prejudice to
any rights or remedies of any Issuing Lender or any Lender hereunder, all fees
payable under Section 2.04(b) with respect thereto shall be payable to the
relevant Issuing Lender until such Defaulting Lender’s Ratable Share of the
Letter of Credit Obligations is reallocated and/or cash collateralized to the
extent required pursuant to Section 2.21(b);
(b) if any outstanding Swing Line Advance or Letter of Credit exists at the time
a Lender becomes a Defaulting Lender, then:
(i) such Defaulting Lender’s pro rata portion of such Swing Line Advance shall
be reallocated among the Non-Defaulting Lenders in accordance with their
respective Ratable Shares but only to the extent (A) the sum of (I) the
aggregate principal amount of all outstanding Revolving Credit Advances of all
Non-Defaulting Lenders then outstanding plus (II) all Non-Defaulting Lenders’
Ratable Shares of (x) the aggregate principal amount of all outstanding Swing
Line Advances then outstanding plus (y) the Letter of Credit Obligations at such
time, does not exceed the aggregate amount of the Commitments of all
Non-Defaulting Lenders at such time and (B) the conditions set forth in
Section 3.02 are satisfied at such time;
(ii) such Defaulting Lender’s participation interests in such outstanding
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Ratable Shares but only to the extent (A) the
sum of (I) the aggregate principal amount of all outstanding Revolving Credit
Advances of all Non-Defaulting Lenders then outstanding plus (II) all
Non-Defaulting Lenders’ Ratable Shares of (x) the aggregate principal amount of
all outstanding Swing Line Advances then outstanding plus (y) the Letter of
Credit Obligations at such time, does not exceed the aggregate amount of the
Commitments of all Non-Defaulting Lenders at such time and (B) the conditions
set forth in Section 3.02 are satisfied at such time;
(iii) to the extent that all or any part of such Defaulting Lender’s pro rata
portion of Swing Line Advances cannot be reallocated pursuant to
Section 2.21(b)(i), then the Borrower shall (A) within 15 days following notice
from the Agent until such Defaulting Lender ceases to be a Defaulting Lender
under this Agreement, establish and, thereafter, maintain a special collateral
account (the “Swing Line Collateral Account”) with the Agent, in the name of the
Borrower but under the sole dominion and control of the Agent, (B) grant to the
Agent for the benefit of the Swing Line Lender and the other Lenders, solely as
security for repayment of the unallocated portion of such Defaulting Lender’s
Ratable Share of outstanding Swing Line Advances, a security interest in and to
the Swing Line Collateral Account and any funds that may thereafter be deposited
therein and (C) maintain in the Swing Line Collateral Account an amount equal to
the unallocated portion of such Defaulting Lender’s Ratable Share of outstanding
Swing Line Advances; and

 

42



--------------------------------------------------------------------------------



 



(iv) to the extent that all or any part of such Defaulting Lender’s
participations in outstanding Letters of Credit cannot be reallocated pursuant
to Section 2.21(b)(ii), then the Borrower (A) shall, within 15 days following
notice from the Agent until such Defaulting Lender ceases to be a Defaulting
Lender under this Agreement, establish and, thereafter, maintain a special
collateral account (the “Letter of Credit Collateral Account”) with the Agent in
the name of the Borrower but under the sole dominion and control of the Agent,
(B) grant to the Agent for the benefit of the Issuing Lenders and the other
Lenders, as security for the unallocated portion of such Defaulting Lender’s
Ratable Share of all Letter of Credit Obligations, a security interest in the
Letter of Credit Collateral Account and any funds that may be deposited therein
and (C) shall maintain in the Letter of Credit Collateral Account an amount
equal to the unallocated portion of such Defaulting Lender’s Ratable Share of
all Letter of Credit Obligations, regardless of whether any Letters of Credit
have then been drawn;
(c) so long as any Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to, but in its sole discretion may from time to time elect
to, fund any Swing Line Advance, (ii) no Issuing Lender shall be required to,
but in its sole discretion may from time to time elect to, issue, amend or
increase any Letter of Credit, unless in each case it is satisfied in its sole
discretion that the related exposure will be 100% covered by the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(b) and (iii) participating interests in any newly made Swing
Line Advance or any newly issued or increased Letter of Credit shall be
allocated among Non-Defaulting Lenders in a manner consistent with
Section 2.21(b)(i) and (ii) (and such Defaulting Lender shall not participate
therein);
(d) any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise) shall, in lieu of being distributed to
such Defaulting Bank, be retained by the Agent in a segregated non-interest
bearing account and, to the fullest extent permitted by law, be applied at such
time or times as may be determined by the Agent (i) first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder, (ii) second, pro
rata, to the payment of any amounts owing by such Defaulting Lender to the
Issuing Lenders and the Swing Line Lender under this Agreement, and (iii) after
the termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct; and
(e) In the event that the Borrower, the Agent, the Issuing Lender and the Swing
Line Lender each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swing Line
Advances and the Letter of Credit participations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Ratable Share and on such
date such Lender shall purchase at par such of the Revolving Credit Advances of
the other Lenders as the Agent shall determine may be necessary in order for
such Lender to hold such Revolving Credit Advances in accordance with its
Ratable Share.

 

43



--------------------------------------------------------------------------------



 



ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING
Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective, and the obligations of the Lenders to make Revolving Credit Advances
and of the Issuing Lenders to issue Letters of Credit hereunder shall become
effective, on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
(a) There shall have occurred no Material Adverse Change since September 30,
2010.
(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters disclosed in the SEC
Reports prior to the date hereof (the “Disclosed Litigation”) or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby, and there shall
have been no change in the Disclosed Litigation that would have a Material
Adverse Effect.
(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
(d) The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.
(e) The Borrower shall have paid, or will pay with the initial Advance on the
Effective Date, all accrued fees and expenses of the Agent and the Lenders
(including, to the extent invoiced, the reasonable and documented accrued fees
and expenses of counsel to the Agent).
(f) On the Effective Date, the following statements shall be true and the Agent
shall have received a certificate signed by a duly authorized officer of the
Borrower, dated the Effective Date, stating that:
(i) The representations and warranties contained in Section 4.01 are correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to a Material Adverse Effect
shall be correct in all respects) on and as of the Effective Date,
(ii) No Material Adverse Change has occurred since September 30, 2010, and

 

44



--------------------------------------------------------------------------------



 



(iii) No event has occurred and is continuing that constitutes a Default.
(g) The Agent shall have received the following, each dated the Effective Date,
in form and substance satisfactory to the Agent and (except for the Revolving
Credit Notes and the Swing Line Note) in sufficient copies for each Lender:
(i) Either (x) a counterpart of this Agreement signed on behalf of the Agent,
the Borrower and each Initial Lender or (y) evidence satisfactory to the
Administrative Agent (which may include an electronic transmission) that such
party has signed a counterpart of this Agreement.
(ii) The Revolving Credit Notes to the order of the Lenders to the extent
requested by any Lender pursuant to Section 2.17, and a Swing Line Note to the
order of the Swing Line Lender to the extent requested by the Swing Line Lender.
(iii) Such documents and certificates as the Agent may reasonably request
relating to the organization, existence and good standing of the Company.
(iv) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.
(v) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.
(vi) A favorable opinion of Morgan, Lewis & Bockius LLP, counsel for the
Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.
(h) The Borrower shall have terminated the commitments of the lenders and repaid
or prepaid all of the obligations under (or shall have provided for the
repayment or prepayment thereof with the proceeds of the initial Revolving
Credit Borrowing and Swing Line Advances to be made hereunder on the Effective
Date), the credit facility listed on Schedule 3.01(h) hereto, and each of the
Lenders that is a party to any such credit facility hereby waives, upon
execution of this Agreement, any notice required by said credit facility
relating to the termination of commitments thereunder.

 

45



--------------------------------------------------------------------------------



 



Section 3.02 Conditions Precedent to Each Revolving Credit Borrowing, Swing Line
Advance, Letter of Credit and Commitment Increase. The obligation of each Lender
to make an Advance and of each Issuing Lender to issue, amend, renew or extend
any Letter of Credit, and the occurrence of any Commitment Increase, shall be
subject to the conditions precedent that the Effective Date shall have occurred
and on the date of such Notice of Revolving Credit Borrowing, Notice of Swing
Line Borrowing, request for the issuance, amendment, renewal or extension of a
Letter of Credit or Increase Date, as the case may be, the following statements
shall be true (and each of the giving of the applicable Notice of Revolving
Credit Borrowing or Notice of Swing Line Advance, request for the issuance,
amendment, renewal or extension of a Letter of Credit or request for a
Commitment Increase, and the acceptance by the Borrower of the proceeds of such
Revolving Credit Borrowing or Swing Line Advance or issuance, amendment, renewal
or extension of such Letter of Credit, as the case may be, shall constitute a
representation and warranty by the Borrower that on the date thereof such
statements are true):
(a) the representations and warranties contained in Section 4.01 are correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to a Material Adverse Effect
shall be correct in all respects) on and as of such date, before and after
giving effect to such Revolving Credit Borrowing, Swing Line Advance, Letter of
Credit issuance, amendment, renewal or extension or Commitment Increase, as the
case may be, and to the application of the proceeds therefrom, as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to any earlier date, in which case such representations and
warranties were true and correct as of such earlier date, and
(b) no event has occurred and is continuing, or would result from such Revolving
Credit Borrowing, Swing Line Advance, Letter of Credit issuance, amendment,
renewal or extension or Commitment Increase or from the application of the
proceeds therefrom, that constitutes a Default.
Section 3.03 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Agent on behalf of all Lenders, designates as the proposed Effective
Date, specifying its objection thereto. The Agent shall promptly notify the
Lenders of the occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a) The Borrower is a corporation duly organized, validly existing and currently
subsisting under the laws of the Commonwealth of Pennsylvania. The Borrower has
all requisite power and authority to carry on its business in all material
respects as now conducted and is qualified to do business in every jurisdiction
where such qualification is required, except where the failure to have such
power, authority or qualification, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by laws or (ii) any applicable law or any contractual
restriction binding on or affecting the Borrower, and will not result in or
require the creation or imposition of any Lien prohibited by this Agreement,
provided that any increase of the Commitments in accordance with Section 2.19
shall require corporate action for the due authorization thereof prior to the
effectiveness of such increase.

 

46



--------------------------------------------------------------------------------



 



(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes to be delivered by it, provided that any increase of the
Commitments in accordance with Section 2.19 and the extension of the Termination
Date in accordance with Section 2.20 shall require appropriate governmental or
third party authorization thereof prior to the effectiveness of such increase or
such extension, as the case may be.
(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms.
(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
September 30, 2010, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of PricewaterhouseCoopers LLP, and the Consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2010, and
the related Consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for three months then ended, copies of which have been included
in the SEC Filings prior to the date hereof, fairly present, subject, in the
case of said balance sheet as at December 31, 2010, and said statements of
income and cash flows for three months then ended, to year end audit adjustments
and the presentation of footnotes not required by Regulation S-X to be included
in interim financial statements, the Consolidated financial condition of the
Borrower and its Subsidiaries as at such dates and the Consolidated results of
the operations of the Borrower and its Subsidiaries for the periods ended on
such dates, all in accordance with generally accepted accounting principles
consistently applied.
(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby, and there has been no change in the
status, or financial effect on the Borrower or any of its Subsidiaries, of the
Disclosed Litigation that would have a Material Adverse Effect.
(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

 

47



--------------------------------------------------------------------------------



 



(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(i) Neither the Confidential Information Memorandum (other than any projections
and other information of a general economic or general industry nature included
therein) nor any other written information, exhibit or report furnished by the
Borrower to the Agent or any Lender pursuant to the terms of this Agreement, nor
any of the information contained herein, when taken as a whole, on the date so
provided, contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements made therein and herein not
misleading in light of the circumstances under which they were made.
(j) All financial projections included in the Confidential Information
Memorandum furnished by or on behalf of the Borrower have been, on the date
provided, prepared in good faith based upon assumptions believed by the Borrower
to be reasonable at the time made, it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, that no assurance can be given that any particular
projection will be realized and that actual results may vary materially from
projections.
(k) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.
ARTICLE V
COVENANTS OF THE BORROWER
Section 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid,
any Letter of Credit shall remain outstanding, any other amount shall remain
unpaid hereunder or under any Note or any Lender shall have any Commitment
hereunder, the Borrower will:
(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect.
(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property, except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings, against which appropriate
reserves are being maintained in accordance with GAAP or except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.

 

48



--------------------------------------------------------------------------------



 



(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the extent
consistent with prudent business practice.
(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower and
its Subsidiaries taken as a whole or the Lenders.
(e) Visitation Rights. At reasonable times and upon five Business Days prior
notice, permit the Agent or any of the Lenders or any agents or representatives
thereof at their respective expense, to examine the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.
(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.
(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Material Subsidiaries to maintain and preserve, all of its material properties
that are necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
(h) Reporting Requirements. Furnish to the Lenders:
(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year end audit adjustments and the presentation of footnotes not
required by Regulation S-X to be included in interim financial statements) by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP and certificates of a Responsible Officer of the Borrower as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03;

 

49



--------------------------------------------------------------------------------



 



(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by PricewaterhouseCoopers LLP or other
independent registered certified public accountants of nationally recognized
standing and certificates of a Responsible Officer of the Borrower as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03;
(iii) as soon as possible and in any event within five Business Days after the
Borrower obtains knowledge of any Default continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;
(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders (other than UGI Corporation),
and copies of all reports and registration statements that the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;
(v) prompt notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f); and
(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request. The
financial statements and other information required to be delivered pursuant to
clauses (i), (ii) and (iv) of this Section 5.01(h) shall be deemed to have been
delivered on the date on which such financial statements and other information
are posted on the website of the Securities and Exchange Commission at
www.sec.gov and Borrower notifies Agent in writing thereof.
(i) Use of Proceeds and Letters of Credit. The proceeds of the Advances will be
used for working capital, acquisitions, capital expenditures and other general
corporate purposes, including the refinancing of the credit facility listed on
Schedule 3.01(h) hereto. Letters of Credit will be used for the Borrower’s and
its Subsidiaries’ general corporate purposes.

 

50



--------------------------------------------------------------------------------



 



Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid, any
Letter of Credit shall remain outstanding, any other amount shall remain unpaid
hereunder or under any Note or any Lender shall have any Commitment hereunder,
the Borrower will not:
(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:
(i) Permitted Liens,
(ii) Liens upon any property acquired, constructed or improved after the date
hereof by the Borrower or a Subsidiary which are created or incurred
contemporaneously with or within 180 days after such acquisition, construction
or improvement to secure or provide for the payment of any part of the purchase
price of such property or the cost of such construction or improvement or Debt
incurred to pay that purchase price or cost of construction or improvement (but
no other amounts), provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,
(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,
(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower and Liens existing on assets at the time of
their acquisition; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary or those assets
so acquired, as the case may be,
(v) Liens arising from legal proceedings being contested by the Borrower in good
faith by appropriate legal or administrative proceedings,
(vi) Liens on cash and cash equivalents securing obligations pursuant to
non-speculative Hedge Agreements,
(vii) Liens arising from legal proceedings being contested by the Borrower in
good faith by appropriate legal or administrative proceedings,
(viii) Liens arising from Section 302 of ERISA or pursuant to the PBGC’s
authority under Title IV of ERISA in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding,
(ix) Liens arising pursuant to any Non-recourse Debt,
(x) Liens arising in connection with the issuance of industrial revenue bonds or
pollution control bonds,

 

51



--------------------------------------------------------------------------------



 



(xi) Liens created in connection with inventory management agreements in the
ordinary course of business that do not in the aggregate materially detract from
the value of the Borrower’s Consolidated assets or materially impair the use
thereof in the operation of its business,
(xii) other Liens securing Debt or other obligations in an aggregate principal
amount not to exceed 5% of the Consolidated Total Capital at any time
outstanding, and
(xiii) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.
(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, and except
that any Subsidiary of the Borrower may merge into or dispose of assets to the
Borrower and the Borrower may merge with any other Person so long as the
Borrower is the surviving corporation, provided, in each case, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.
(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.
(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.
Section 5.03 Financial Covenant. So long as any Advance shall remain unpaid, any
Letter of Credit shall remain outstanding, any other amount shall remain unpaid
hereunder or under any Note or any Lender shall have any Commitment hereunder,
the Borrower will maintain a ratio of Consolidated Debt to the Consolidated
Total Capital of not greater than 0.65:1.00.
ARTICLE VI
EVENTS OF DEFAULT
Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a) The Borrower shall fail to pay any principal of any Advance, Letter of
Credit Borrowing or Reimbursement Obligation when the same becomes due and
payable; or the Borrower shall fail to pay any interest on any Advance, Letter
of Credit Borrowing or Reimbursement Obligation or fail to make any other
payment of fees or other amounts payable under this Agreement or any Note within
five Business Days after the same becomes due and payable; or

 

52



--------------------------------------------------------------------------------



 



(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect (or any representation or
warranty which is already qualified as to materiality or by reference to a
Material Adverse Effect shall prove to have been incorrect in any respect) when
made or deemed made; or
(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e) or (h)(iii), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(h) (other than clause (iii) thereof) if such
failure shall remain unremedied for 5 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or (iii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or
(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $25,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
(e) The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

 

53



--------------------------------------------------------------------------------



 



(f) Judgments or orders for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against the Borrower or any of its Material
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or
(g) (i) Any Person or two or more Persons acting in concert (other than UGI
Corporation) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of Voting Stock of the Borrower
(or other securities convertible into such Voting Stock) representing 30% or
more of the combined voting power of all Voting Stock of the Borrower; or
(ii) during any period of up to 12 consecutive months, commencing after the date
of this Agreement, a majority of the members of the board of directors of the
Borrower cease to be composed of individuals (x) who were members of that board
on the first day of such period, (y) whose election or nomination to that board
was approved by individuals referred to in clause (x) above constituting at the
time of such election or nomination at least a majority of that board or
(z) whose election or nomination to that board was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board (excluding, in the case
of both clause (y) and clause (z), any individual whose initial nomination for,
or assumption of office as, a member of that board occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or (iii) the Borrower shall cease for any reason to be
directly or indirectly wholly-owned by UGI Corporation; or
(h) The Borrower or any of its ERISA Affiliates shall incur, or be reasonably
likely to incur, liability in excess of $25,000,000 as a result of one or more
ERISA Events described in subsections (c), (f) or (h) of the definition of ERISA
Event, or shall fail to pay when due an amount or amounts aggregating in excess
of $25,000,000 as a result of one or more of the following: (i) the occurrence
of any other ERISA Event; (ii) the partial or complete withdrawal of the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan;

 

54



--------------------------------------------------------------------------------



 



then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender and each Issuing Lender to make Advances or issue,
amend, renew or extend Letters of Credit to be terminated, whereupon the same
shall forthwith terminate, (ii) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower (including, without limitation, all Letter of Credit
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) and (iii) shall
at the request, or may with the consent, of the Required Lenders, by notice to
the Borrower require the Borrower to, and the Borrower shall thereupon, deposit
in a non-interest bearing account with the Agent, as cash collateral for its
obligations under this Agreement, an amount equal to 100% of the maximum amount
currently or at any time thereafter available to be drawn on all outstanding
Letters of Credit, and the Borrower hereby pledges to the Agent, the Issuing
Lenders and the Lenders, and grants to the Agent, the Issuing Lenders and the
Lenders a security interest in, all such cash as security for such obligations.
Amounts held in such cash collateral account shall be applied by the Agent to
the payment of drafts drawn under the Letters of Credit, and the unused portion
thereof after all the Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay other obligations of the Borrowers
hereunder and under the other Loan Documents; provided, that, with the consent
of the Issuing Lender, the Agent may at any time apply any funds in such cash
collateral account to any such obligations other than those in respect of
Letters of Credit. After all the Letters of Credit shall have expired or been
fully drawn upon, all Letter of Credit Obligations shall have been satisfied and
all other obligations of the Borrower hereunder and under the Notes and other
Loan Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the Borrower (or such other Person or
Persons as may be lawfully entitled thereto). The Borrower shall execute and
deliver to the Agent, for the account of the Issuing Lenders and the Lenders,
such further documents and instruments as the Agent may request to evidence the
creation and perfection of the within security interest in such cash collateral
account; provided, however, that in the event of an actual or deemed entry of an
order for relief with respect to the Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Advances or issue Letters of Credit
shall automatically be terminated and (B) the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.
ARTICLE VII
THE AGENT
Section 7.01 Appointment and Authority. Each of the Lenders and each of the
Issuing Lenders hereby irrevocably appoints PNC to act on its behalf as the
Agent hereunder and under the other Loan Documents and authorizes the Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Agent by the terms hereof or thereof, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article VII are
solely for the benefit of the Agent, the Lenders and the Issuing Lenders, and
the Borrower shall not have rights as a third party beneficiary of any of such
provisions.
Section 7.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders. In the event
that PNC or any of its Affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by the Borrower, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any obligation of the Borrower hereunder or
under any other Loan Document by or on behalf of PNC in its capacity as the
Agent for the benefit of any Lender under this Agreement or any Note (other than
PNC or an Affiliate of PNC) and which is applied in accordance with this
Agreement shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

 

55



--------------------------------------------------------------------------------



 



Section 7.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 6.01 and 8.01) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Agent by the Borrower, a Lender or the Issuing Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

 

56



--------------------------------------------------------------------------------



 



Section 7.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or an Issuing Lender, the Agent may presume that
such condition is satisfactory to such Lender or such Issuing Lender unless the
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Advance or the issuance of such
Letter of Credit. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
Section 7.05 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article 7 shall apply to any such sub-agent and to the
Affiliates of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Section 7.06 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with approval from the Borrower (so long as no Event of Default has occurred and
is continuing), to appoint a successor, such approval not to be unreasonably
withheld or delayed. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Agent gives notice of its resignation, then the
Borrower (so long as no Event of Default has occurred and is continuing) may
appoint a successor agent, which successor may be replaced by the Required
Lenders; provided that such replacement is, so long as no Event of Default has
occurred and is continuing, reasonably acceptable to the Borrower. If no
successor shall have been so appointed by the Required Lenders or the Borrower
within sixty (60) days after the retiring Agent gives notice of its resignation,
then the retiring Agent may on behalf of the Lenders and the Issuing Lenders,
appoint a successor Agent; provided that if the Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (except that in the
case of collateral security, if any, held by the Agent on behalf of the Lenders
or the Issuing Lenders under any of the Loan Documents, the retiring Agent shall
continue to hold such collateral security until such time as a successor Agent
is appointed) and (b) all payments, communications and determinations provided
to be made by, to or through the Agent shall instead be made by or to each
Lender and each Issuing Lender directly, until such time as the Required Lenders
appoint a successor Agent as provided for above in this Section 7.06. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article 7 and
Section 8.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Affiliates in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.

 

57



--------------------------------------------------------------------------------



 



If PNC resigns as Agent under this Section 7.06, PNC shall also resign as an
Issuing Lender. Upon the appointment of a successor Agent hereunder, such
successor shall (i) succeed to all of the rights, powers, privileges and duties
of PNC as the retiring Issuing Lender and Agent and PNC shall be discharged from
all of its respective duties and obligations as Issuing Lender and Agent under
the Loan Documents, and (ii) issue letters of credit in substitution for the
Letters of Credit issued by PNC, if any, outstanding at the time of such
succession or make other arrangement satisfactory to PNC to effectively assume
the obligations of PNC with respect to such Letters of Credit.
Section 7.07 Non-Reliance on Agent and Other Lenders. Each Lender and each
Issuing Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender or any of their Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and each Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Agent or any other Lender or any of their Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
Section 7.08 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the USA Patriot Act
or the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with the Borrower, its Affiliates or its agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (a) any
identity verification procedures, (b) any recordkeeping, (c) comparisons with
government lists, (d) customer notices or (e) other procedures required under
the CIP Regulations or such other Laws.

 

58



--------------------------------------------------------------------------------



 



Section 7.09 Indemnification. The Lenders agree to indemnify the Agent and the
Issuing Lenders (to the extent not reimbursed by the Borrower), ratably
according to their respective Ratable Shares, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against the Agent or any Issuing Lender in
any way relating to or arising out of this Agreement or the other Loan Documents
or any action taken or omitted by the Agent or any Issuing Lender under this
Agreement or the other Loan Documents (collectively, the “Indemnified Costs”),
provided that no Lender shall be liable (i) to the Agent for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct or (ii) to an Issuing Lender for any portion of the Indemnified Costs
resulting from such Issuing Lender’s gross negligence or willful misconduct.
Without limitation of the foregoing, each Lender agrees to reimburse the Agent
and the Issuing Lender promptly upon demand for its Ratable Share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent or the
Issuing Lender in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents, to
the extent that the Agent or the Issuing Lender, as the case may be, is not
reimbursed for such expenses by the Borrower. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.09
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Issuing Lender, any Lender or a third party.
Section 7.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agent or any other Person designated as
any “Agent”, “Arranger” or “Bookrunner” listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as and the extent applicable, as
the Agent, a Lender or an Issuing Lender hereunder.
ARTICLE VIII
MISCELLANEOUS
Section 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Note, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing (a) signed by each of the Lenders affected thereby, do any of
the following: (i) increase the Commitments of the Lenders (other than as
contemplated by Section 2.19), (ii) reduce the principal of, or interest on, the
Advances, the Letter of Credit Obligations or any fees or other amounts payable
hereunder, or (iii) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
(b) signed by all of the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments (other than an adjustment in connection with a Commitment Increase)
or of the aggregate unpaid principal amount of the Advances and Letter of Credit
Obligations, or the number of Lenders, that shall be required for the Lenders or
any of them to take any action hereunder or (iii) amend this Section 8.01.
Notwithstanding the foregoing, no amendment, waiver or consent shall affect the
rights or duties of the Agent, an Issuing Lender or the Swing Line Lender under
this Agreement or any other Loan Document unless in writing and signed by the
Agent, such Issuing Lender and/or the Swing Line Lender, as the case may be, in
addition to the Lenders required above to take such action.

 

59



--------------------------------------------------------------------------------



 



Section 8.02 Notices, Etc.
(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including telecopier or other electronic communication) and
mailed, electronically transmitted or delivered or (y) as and to the extent set
forth in Section 8.02(b), if to the Borrower, at its address at 2525 North 12th
Street, Suite 360, Reading, PA 19612, Attention: Treasurer, with a copy to UGI
Utilities, Inc., Box 858, Valley Forge, PA 19482, Attention: General Counsel; if
to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assumption Agreement or the Assignment and Assumption
pursuant to which it became a Lender; and if to the Agent or the Issuing Lender,
at its address at 1600 Market Street, Philadelphia, Pennsylvania 19103,
Attention: Meredith Jermann with a copy to Agency Services, PNC Firstside
Center, 500 First Avenue, 4th Floor, Pittsburgh, PA 15219, Attention: Lisa
Pierce; or, as to the Borrower or the Agent, at such other address as shall be
designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Borrower and the Agent, except as otherwise provided in
Section 8.02(b) below. All such notices and communications shall, when mailed or
electronically transmitted, be effective when deposited in the mail or confirmed
by electronic transmission, respectively, except that notices and communications
to the Agent or the Issuing Lender pursuant to Article II, III or VII shall not
be effective until received by the Agent. Delivery by telecopier or other
electronic imaging of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
(b) So long as PNC or any of its Affiliates is the Agent, materials required to
be delivered pursuant to Section 5.01(h)(i), (ii) and (iv) shall be delivered to
the Agent as set forth in Section 5.01 or as otherwise approved by the Agent.
The Borrower agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Borrower, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Syndtrak, Intralinks or a substantially similar electronic system
(the “Platform”). The Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

 

60



--------------------------------------------------------------------------------



 



(c) Each Lender and each Issuing Lender agrees that notices and communications
to such Lender or such Issuing Lender hereunder may be delivered or furnished by
e-mail communication or other electronic communication (a “Notice”), including
by specifying that any Communications have been posted to the Platform, which in
each such case constitute effective delivery of such information, documents or
other materials to such Lender or such Issuing Lender for purposes of this
Agreement; provided that the foregoing shall not apply to notices to any Lender
or any Issuing Lender if such Lender or such Issuing Lender, as applicable, has
notified the Agent that it is incapable of receiving notices by electronic
communication. Each Lender agrees (x) to notify the Agent in writing of such
Lender’s e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Lender
becomes a party to this Agreement (and from time to time thereafter to ensure
that the Agent has on record an effective e-mail address for such Lender) and
(y) that any Notice may be sent to such e-mail address. Unless the Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
Section 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
Section 8.04 Costs and Expenses.
(a) The Borrower agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes, the Letters of Credit
issued hereunder and the other documents to be delivered hereunder, including,
without limitation, (A) all due diligence, syndication (including printing,
distribution and bank meetings), transportation, computer, duplication,
appraisal, consultant, and audit expenses and (B) the reasonable and documented
fees and expenses of counsel for the Agent with respect thereto and with respect
to advising the Agent as to its rights and responsibilities under this Agreement
or any amendment, supplement or modification of, or any waiver or consent under
or in respect of (or any proposed amendment or supplement to or modification or
waiver of), this Agreement, the other Loan Documents and any such other
documents. The Borrower further agrees to pay promptly all costs and expenses
(including, without limitation, reasonable and documented counsel fees and
expenses) of (i) each Issuing Lender in connection with the issuance, amendment,
renewal or extension of any Letter of Credit issued by such Issuing Lender or
any demand for payment thereunder, (ii) the Agent in connection with any
workout, restructuring or negotiations in respect of the Advances, Swing Line
Advances or Letters of Credit or other obligation hereunder or under the other
Loan Documents and (iii) the Agent, the Lenders and the Issuing Lenders in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement or
preservation of any rights under this Agreement and the other Loan Documents.

 

61



--------------------------------------------------------------------------------



 



(b) The Borrower agrees to indemnify and hold harmless the Agent, each Lender,
each Issuing Lender, any Person named as Syndication Agent, Arranger or
Bookrunner on the cover page of this Agreement, and each of their Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
reasonable expenses (including, without limitation, reasonable fees and expenses
of counsel) incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) the Notes,
this Agreement, any Letter of Credit (including (x) any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit or (y) any dishonor by an Issuing Lender or any of such
Issuing Lender’s Affiliates of a proper demand for payment made under any Letter
of Credit if such dishonor resulted from any act or omission, whether rightful
or wrongful, of any present or future de jure or de facto government or Official
Body), any of the transactions contemplated herein or the actual or proposed use
of the proceeds of the Advances or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense (a) is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct or (b) results from a claim, litigation, investigation or
proceeding brought by one Indemnified Person against another Indemnified Person
that does not involve an act or omission by, or a condition relating to, the
Borrower or any Affiliate thereof. In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

62



--------------------------------------------------------------------------------



 



(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.12, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes and the
Letters of Credit.
Section 8.05 Right of Set off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(e) or (b)
(i) the occurrence and during the continuance of any other Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Notes due and payable
pursuant to the provisions of Section 6.01, each Lender and each Issuing Lender
and each of their Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, such Issuing
Lender or such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement and the Note(s) held by such Lender, whether or not such
Issuing Lender or such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured. Each Lender agrees
promptly to notify the Borrower after any such set off and application, provided
that the failure to give such notice shall not affect the validity of such set
off and application. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set off) that such Lender and its Affiliates may
have.
Section 8.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

 

63



--------------------------------------------------------------------------------



 



Section 8.07 Assignments and Participations.
(a) Each Lender may and, if demanded by the Borrower (following a demand by such
Lender pursuant to Section 2.12 or 2.15 or notice from such Lender under
Section 2.13) upon at least five Business Days’ notice to such Lender and the
Agent, will assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it, its interest in any
outstanding Letters of Credit and Swing Line Advances and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof unless the Borrower and the
Agent otherwise agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to this Section 8.07(a) shall be arranged by the Borrower after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to this Section 8.07(a) unless and until such Lender shall
have received one or more payments from either the Borrower or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, (vi) the Swing Line
Commitment and all outstanding Swing Line Advances may only be assigned in their
entirety to a Lender then having a Commitment, and (vii) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with any
Revolving Credit Note or Swing Line Note subject to such assignment and a
processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Assumption,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights (other than its rights under Sections 2.12,
2.15 and 8.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
(b) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
(c) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

64



--------------------------------------------------------------------------------



 



(d) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Advances owing to it and any Note or
Notes held by it); provided, however, that (i) such Lender’s obligations under
this Agreement (including, without limitation, its Commitment to the Borrower
hereunder and its participation obligations to the Issuing Lenders and the Swing
Line Lender hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent, the Issuing Lenders
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of this Agreement or
any Note, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.
(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.
(f) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

 

65



--------------------------------------------------------------------------------



 



Section 8.08 Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its affiliates’ employees, officers, directors, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, to any assignee or
participant or prospective assignee or participant, (vii) to the extent such
Borrower Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 8.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Borrower and
(viii) with the consent of the Borrower.
EACH LENDER ACKNOWLEDGES THAT BORROWER INFORMATION, FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS
TO THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS, AND SHALL PROVIDE THE NAME(S) OF SUCH PERSON(S) TO
THE AGENT WITHIN TWO WEEKS OF THE EFFECTIVE DATE.
Section 8.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York. Each
standby Letter of Credit issued under this Agreement shall be subject either to
the rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce (the “ICC”) at the
time of issuance (“UCP”) or the rules of the International Standby Practices
(ICC Publication Number 590) (“ISP98”), as determined by the relevant Issuing
Lender, and in each case to the extent not inconsistent therewith, the laws of
the State of New York without regard to its conflict of laws principles.
Section 8.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

66



--------------------------------------------------------------------------------



 



Section 8.11 Jurisdiction, Etc.
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court in New York City. The
Borrower hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
Section 8.12 Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.
Section 8.13 Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

67



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            UGI UTILITIES, INC.
      By           Name:           Title:           PNC BANK, NATIONAL
ASSOCIATION,
as Agent
      By           Name:           Title:      

Credit Agreement

 





--------------------------------------------------------------------------------



 



Initial Lenders

          Commitment
$60,000,000   PNC BANK, NATIONAL ASSOCIATION    By:           Name:          
Title:         $60,000,000   CITIZENS BANK OF PENNSYLVANIA
      By:           Name:           Title:         $37,000,000   CITIBANK, N.A.
      By:           Name:           Title:         $37,000,000   CREDIT SUISSE
AG, Cayman Islands Branch
      By:           Name:           Title:                 By:           Name:  
        Title:         $37,000,000   JPMORGAN CHASE BANK, N.A.
      By:           Name:           Title:      

Credit Agreement

 





--------------------------------------------------------------------------------



 



          $37,000,000   WELLS FARGO BANK, NATIONAL ASSOCIATION
      By:           Name:           Title:         $32,000,000   THE BANK OF NEW
YORK MELLON
      By:           Name:           Title:      

Credit Agreement

 





--------------------------------------------------------------------------------



 



SCHEDULE I
UGI UTILITIES, INC.
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

          Name of Initial Lender   Domestic Lending Office   Eurodollar Lending
Office  
PNC Bank, National Association
  Agency Services
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attn: Lisa Pierce
Tel: (412) 762-6442
Fax: (412) 762-8672    
Citizens Bank of Pennsylvania
  3025 Chemical Road, Suite 300
Plymouth Meeting, PA 19462
Attn: Leslie Broderick
Tel: (484) 530-7144
Fax: (610) 941-4136    
Citibank, N.A.
  2800 Post Oak Blvd. 4th Floor
Houston, TX 77056
Attn: Michael Zeller
Tel: (713) 752-5314
Fax: (281) 274-9481    
Credit Suisse AG, Cayman
Islands Branch
  Eleven Madison Avenue
New York, NY 10010
Attn: William O’Daly
Tel: (212)-325-1986
Fax: (212)-743-2254    
JPMorgan Chase Bank, N.A.
  10 S. Dearborn St., Floor 9
Chicago, IL 60603
Attn: Helen Davis
Tel: (312) 732-1759
Fax: (312) 732-1762    
Wells Fargo Bank, National
Association
  301 S. College St., 15th Floor
MAC: D1053-15
Charlotte, NC 28202
Attn: Larry Sullivan
Tel: (704) 715-1794
Fax: (704) 715-1486    
The Bank of New York Mellon
  One Wall Street — 102-1900
New York, NY 10286
Attn: Richard K. Fronapfel Jr.
Tel: (212) 635-7615
Fax: (212) 635-8595    

 





--------------------------------------------------------------------------------



 



SCHEDULE 3.01(h)
UGI UTILITIES, INC.
CREDIT AGREEMENT
EXISTING CREDIT FACILITY
1. Credit Agreement, dated as of August 11, 2006, among UGI Utilities, Inc., as
Borrower, the Initial Lenders named therein, Wells Fargo Bank, N.A. (successor
to Wachovia Bank, National Association), as Syndication Agent, and Citibank,
N.A., as Administrative Agent (as each such capitalized term is defined
therein).

 





--------------------------------------------------------------------------------



 



SCHEDULE 5.02(a)
UGI UTILITIES, INC.
CREDIT AGREEMENT
EXISTING LIENS
None.

 





--------------------------------------------------------------------------------



 



EXHIBIT A-1 — FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

      U.S.$_______________   Dated: ____________ ___, 201__

FOR VALUE RECEIVED, the undersigned, UGI UTILITIES, INC., a Pennsylvania
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of  _____ 
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below) the
principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances made by
the Lender to the Borrower pursuant to the Credit Agreement dated as of May 25,
2011 among the Borrower, the Lender and certain other lenders parties thereto,
PNC Bank, National Association, as Agent for the Lender and such other lenders,
and Citizens Bank of Pennsylvania, as syndication agent (as amended or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to PNC Bank, as Agent, at 500 First Avenue, Fourth Floor, Pittsburgh, PA
15219, in same day funds. The holder of this Revolving Credit Note is authorized
to endorse on Schedule I annexed hereto each Revolving Credit Advance made by
the Lender to the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, and any such endorsement or recordation
shall constitute prima facie evidence of the accuracy of the information so
endorsed or recorded; provided, however, that the failure to make any such
endorsement or recordation (or any error in such endorsement or recordation)
shall not affect the obligations of the Borrower to make payments of principal,
interest and other amounts outstanding in accordance with the terms of this
Revolving Credit Note and the Credit Agreement.
This Promissory Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Revolving Credit Advances by the
Lender to the Borrower from time to time in an aggregate amount not to exceed at
any time outstanding the U.S. dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Credit Advance
being evidenced by this Promissory Note and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.

            UGI UTILITIES, INC.
      By:           Name:           Title:        

 

A-1-1



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of   Unpaid         Amount of   Principal Paid
  Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               

 

A-1-2



--------------------------------------------------------------------------------



 



EXHIBIT A-2 — FORM OF
SWING LINE
PROMISSORY NOTE

      U.S.$30,000,000   Dated:                           _____, 201___ 

FOR VALUE RECEIVED, the undersigned, UGI UTILITIES, INC., a Pennsylvania
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                     (the “Swing Line Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$30,000,000 or, if less, the
aggregate principal amount of the Swing Line Advances made by the Swing Line
Lender to the Borrower pursuant to the Credit Agreement dated as of May 25, 2011
among the Borrower, the Lender and certain other lenders parties thereto, PNC
Bank, National Association, as Agent for the Lender and such other lenders, and
Citizens Bank of Pennsylvania, as syndication agent (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), outstanding on the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Advance from the date of such Swing Line Advance until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to PNC Bank, as Agent, at 500 First Avenue, Fourth Floor, Pittsburgh, PA
15219, in same day funds. The holder of this Swing Line Note is authorized to
endorse on Schedule I annexed hereto each Swing Line Advance made by the Swing
Line Lender to the Borrower pursuant to the Credit Agreement, and all payments
made on account of principal thereof, and any such endorsement or recordation
shall constitute prima facie evidence of the accuracy of the information so
endorsed or recorded; provided, however, that the failure to make any such
endorsement or recordation (or any error in such endorsement or recordation)
shall not affect the obligations of the Borrower to make payments of principal,
interest and other amounts outstanding in accordance with the terms of this
Swing Line Note and the Credit Agreement.
This Promissory Note is the Swing Line Note referred to in, and is entitled to
the benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Swing Line Advances by the Swing Line Lender to
the Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Swing Line Advance being evidenced by this
Promissory Note and (ii) contains provisions for acceleration of the maturity
hereof upon the happening of certain stated events and also for prepayments on
account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.

            UGI UTILITIES, INC.
      By:           Name:           Title:      

 

A-2-1



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                                              Amount of     Unpaid            
Amount of     Principal Paid     Principal     Notation   Date   Advance     or
Prepaid     Balance     Made By  
 
                               

 

A-2-2



--------------------------------------------------------------------------------



 



EXHIBIT B-1 — FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
PNC Bank, National Association, as Agent
for the Lenders parties
to the Credit Agreement
referred to below
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Lisa Pierce
Telecopy: (412) 762-8672
E-mail: p.snyder@pnc.com; jennifer.rosenstein@pnc.com; and gerri.porter@pnc.com
[Date]
Attention: Agency Services
Ladies and Gentlemen:
The undersigned, UGI Utilities, Inc., refers to the Credit Agreement, dated as
of May 25, 2011 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, PNC Bank, National
Association, as Agent for said Lenders, and Citizens Bank of Pennsylvania, as
syndication agent, and hereby gives you notice, irrevocably, pursuant to Section
2.02 of the Credit Agreement that the undersigned hereby requests a Revolving
Credit Borrowing under the Credit Agreement, and in that connection sets forth
below the information relating to such Revolving Credit Borrowing (the “Proposed
Revolving Credit Borrowing”) as required by Section 2.02(a) of the Credit
Agreement:
(i) The Business Day of the Proposed Revolving Credit Borrowing is
                    , 201.
(ii) The Type of Advances comprising the Proposed Revolving Credit Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].
(iii) The aggregate amount of the Proposed Revolving Credit Borrowing is
$                    .1
 

      1  
For Eurodollar Rate Advances, minimums of $5,000,000 and increments of
$1,000,000 in excess thereof. For Base Rate Advances, minimums of $1,000,000 and
increments of $1,000,000 in excess thereof. Notice to be delivered not later
than (a) 1:00 p.m. (Pittsburgh, Pennsylvania time) on the third Business Day
prior to the date of the proposed Revolving Credit Borrowing in the case of
Eurodollar Rate Advances or (b) 12:00 Noon (Pittsburgh, Pennsylvania time) on
the date of the proposed Revolving Credit Borrowing in the case of Base Rate
Advances.

 

B-1-1



--------------------------------------------------------------------------------



 



(iv) The undersigned hereby irrevocably requests [check one line below and fill
in blank space next to the line as appropriate]:

     
 _____  a.
  Funds to be deposited into PNC bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$                    .
 
   
 _____  b.
  Funds to be wired per the following wire instructions:
 
   
 
  $                     Amount of Wire Transfer
 
   
 
  Bank Name:  _________________________________________ 
 
   
 
  ABA:  _________________________________________ 
 
   
 
  Account Number:  _________________________________________ 
 
   
 
  Account Name:  _________________________________________ 
 
   
 
  Reference:  _________________________________________ 
 
   
 _____  c.
  Funds to be wired per the attached Funds Flow (multiple wire transfers)

[(v) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Revolving Credit Borrowing is [two weeks] [______  month[s]].]
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Revolving Credit
Borrowing:
(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Revolving
Credit Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties were true and correct as of such earlier date;
and
(B) no event has occurred and is continuing, or would result from such Proposed
Revolving Credit Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.

            Very truly yours,

UGI UTILITIES, INC.
      By:           Name:           Title:        

 

B-1-2



--------------------------------------------------------------------------------



 



EXHIBIT B-2 — FORM OF NOTICE OF
SWING LINE BORROWING
PNC Bank, National Association, as Swing Line Lender
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Lisa Pierce
Telecopy: (412) 762-8672
E-mail: p.snyder@pnc.com; jennifer.rosenstein@pnc.com; and gerri.porter@pnc.com
[Date]
Attention: Agency Services
Ladies and Gentlemen:
The undersigned, UGI Utilities, Inc., refers to the Credit Agreement, dated as
of May 25, 2011 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, PNC Bank, National
Association, as Agent for said Lenders, and Citizens Bank of Pennsylvania, as
syndication agent, and hereby gives you notice, irrevocably, pursuant to Section
2.03 of the Credit Agreement that the undersigned hereby requests a Swing Line
Advance under the Credit Agreement, and in that connection sets forth below the
information relating to such Swing Line Advance (the “Proposed Swing Line
Advance”) as required by Section 2.03(b) of the Credit Agreement:
(i) The Business Day of the Proposed Swing Line Advance is                     ,
201.
(ii) The aggregate amount of the Proposed Swing Line Advance is
$                    .1
(iii) The undersigned hereby irrevocably requests [check one line below and fill
in blank space next to the line as appropriate]:

     
 _____  a.
  Funds to be deposited into PNC bank account per our current standing
instructions. Complete amount of deposit if not full loan advance amount:
$                    .

 

      1  
Minimum of $100,000 and increments of $100,000 in excess thereof. Notice to be
delivered not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the
Business Day such Swing Line Advance is requested.

 

B-2-1



--------------------------------------------------------------------------------



 



     
 _____  b.
  Funds to be wired per the following wire instructions:
 
   
 
  $__________  Amount of Wire Transfer
 
   
 
  Bank Name:  ___________________________________ 
 
   
 
  ABA:  ___________________________________ 
 
   
 
  Account Number:  ___________________________________ 
 
   
 
  Account Name:  ___________________________________ 
 
   
 
  Reference:  ___________________________________ 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Swing Line Advance:
(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Swing Line
Advance and to the application of the proceeds therefrom, as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct as of such earlier date; and

 

B-2-2



--------------------------------------------------------------------------------



 



(B) no event has occurred and is continuing, or would result from such Proposed
Swing Line Advance or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,


UGI UTILITIES, INC.
      By:           Name:           Title:        

 

B-2-3



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[                    ] (the “Assignor”) and [                    ] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as it may be
amended, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letters of credit, guarantees, and swing line
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                               
 
      [and is an Affiliate of [identify Bank]1]
 
       
3.
  Borrower:   UGI Utilities, Inc.
 
       
4.
  Agent:   PNC Bank, National Association, as the administrative agent under the
Credit Agreement

 

      1  
Select as applicable.

 

C-1



--------------------------------------------------------------------------------



 



         
5.
  Credit Agreement:   The Credit Agreement dated as of May 25, 2011 among UGI
Utilities, Inc., the Lenders parties thereto and PNC Bank, National Association,
as administrative agent.
 
       
6.
  Assigned Interest:    

                                      Percentage         Aggregate Amount of  
Amount of     Assigned of         Commitment/Advances   Commitment/Advances    
Commitment/         for all Lenders*   Assigned*     Advances2     CUSIP Number
 
$
  $           %        
$
  $           %        
$
  $           %        
$
  $           %        

7.  
[Trade Date:                     ]3

Effective Date:                       _____, 20_____  [TO BE INSERTED BY AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
[Signatures to Follow]
 

      *  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  2  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder
  3  
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

C-2-2



--------------------------------------------------------------------------------



 



The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR:

[__________________]
      By:           Name:           Title:  

      ASSIGNEE:

[__________________]
      By:           Name:           Title:      

[Consented to and]4 Accepted:
PNC BANK, NATIONAL ASSOCIATION,
as Agent

          By:           Name:           Title:           [Consented to:]5

[Name of Relevant Party]]
      By:           Name:           Title:        

 

      4  
To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.
  5  
To be added where the consent of the Borrower and/or other parties (e.g. Swing
Line Lender/the Issuing Lender) is required by the terms of the Credit
Agreement.

 

C-2-3



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of a Purchasing Lender under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if Assignee is not incorporated or organized under
the laws of the United States of America or any State thereof, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

C-4



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

C-5



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF
OPINION OF COUNSEL
FOR THE BORROWER
May 25, 2011
PNC Bank, National Association, as Agent under
the Credit Agreement referred to herein
and the Lenders parties thereto
1600 Market Street
Philadelphia, PA 19103
Re: Credit Agreement dated as of May 25, 2011 of UGI Utilities, Inc.
Ladies and Gentlemen:
We have acted as counsel for UGI Utilities, Inc., a Pennsylvania corporation
(the “Company”), in connection with the Credit Agreement, dated as of May 25,
2011 (the “Credit Agreement”), among the Company, the lenders referred to
therein (the “Lenders”), PNC Bank, National Association, as Agent for the
Lenders (the “Agent”), and Citizens Bank of Pennsylvania, as Syndication Agent.
Terms defined in the Credit Agreement are used as therein defined, unless
otherwise defined herein. This opinion letter is being delivered to you pursuant
to Section 3.01(g)(vi) of the Credit Agreement.
In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the Articles of
Incorporation and Bylaws of the Company and such other documents and records,
and other instruments as we have deemed appropriate for purposes of the opinions
set forth herein, including the following documents (the documents referred to
in clauses (a) through [(d)] below are referred to herein as the “Credit
Documents”):
(a) the Credit Agreement;
(b) the Revolving Credit Note in the amount of $_______, executed by the Company
on the date hereof in favor of PNC Bank, National Association;
(c) the Revolving Credit Note in the amount of $______, executed by the Company
on the date hereof in favor of [                    ];
(d) the Swing Line Note in the amount of $30,000,000, executed by the Company in
favor of PNC Bank, National Association;

 

D-1



--------------------------------------------------------------------------------



 



(e) the Certificate of the Secretary, dated as of the date hereof, executed by
the Company attaching and certifying (i) incumbencies of the officers and agents
of the Company; (ii) an except from the minutes of a meeting of the Board of
Directors of the Company called, convened and held on April 28, 2011 with
respect to the transactions referred to herein; (iii) a true, correct and
complete copy of the Articles of Incorporation of the Company; (iv) a true,
correct and complete copy of the Amended and Restated By-Laws of the Company;
and (v) a true, correct and complete copy of the subsistence certificate of the
Company; and
(f) a certificate of the Secretary of the Commonwealth of Pennsylvania, dated as
of a recent date, attesting to the present subsistence of the Company as
attached on Exhibit B hereto (the “Good Standing Certificate”).
We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile, electronic or photostatic copies, and the authenticity of
the originals of all documents submitted to us as copies. We have also assumed
that the Credit Documents constitute valid and binding obligations of each party
thereto other than the Company.
As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied without investigation
upon the representations of the Company contained in the Credit Documents and
upon certificates of officers of the Company.
In rendering the opinions set forth herein, whenever a statement or opinion set
forth therein is qualified by “to our knowledge,” “known to us” or by words of
similar import, it is intended to indicate that, during the course of our
representation of the Company in the subject transaction, no information has
come to the attention of those lawyers in our firm who have rendered legal
services in connection with such transaction that gives us actual knowledge of
the inaccuracy of such statement or opinion. We have not undertaken any
independent investigation to determine the accuracy of facts material to any
such statement or opinion, and no inference as to such statement or opinion
should be drawn from the fact of our representation of the Company.
We have relied upon a certificate of an officer of the Company dated the date
hereof, certifying that the items listed in such certificate are (i) all of the
indentures, loan or credit agreements, leases, guarantees, mortgages, security
agreements, bonds, notes, other agreements or instruments (the “Contracts” as
set forth on Exhibit A hereto), and (ii) all of the judicial or administrative
orders, writs, judgments, awards, injunctions and decrees (the “Company
Orders”), which as to any matter in (i) or (ii) affect or purport to affect the
Company’s right to borrow money under the Credit Agreement or the Company’s
obligations under the Credit Agreement.

 

D-2



--------------------------------------------------------------------------------



 



In rendering this opinion, we have assumed that (i) each of the parties to the
Credit Documents (other than the Company) is validly existing and in good
standing under the laws of its jurisdiction of organization and has the full
power and legal right to execute and deliver each of the Credit Documents to be
executed by it and to perform the provisions of the Credit Documents to be
performed by it; (ii) each of the Credit Documents has been duly authorized,
executed and delivered by each party thereto (other than the Company), and
constitutes the legal, valid and binding obligation of each such party (other
than the Company), enforceable against it in accordance with the terms thereof;
and (iii) the execution, delivery and performance by the parties (other than the
Company) of each of the Credit Documents to which they are a party, do not
contravene (A) their respective charter, bylaws or other applicable constituent
documents or (B) any applicable law.
Based upon and subject to the foregoing, and to the limitations and
qualifications described below, we are of the opinion that:
1. The Company is a corporation presently subsisting under the laws of the
Commonwealth of Pennsylvania.
2. The Company has the corporate power and authority to enter into and perform
the Credit Documents, has taken all necessary corporate action to authorize the
execution, delivery and performance (except with respect to any Commitment
Increase) of such Credit Documents and has duly executed and delivered such
Credit Documents.
3. Each Credit Document is the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.
4. The execution and delivery by the Company of the Credit Documents do not, and
the performance by the Company of its respective obligations thereunder will
not, (i) result in a violation of the Amended and Restated Articles of
Incorporation or Bylaws of the Company, (ii) result in a breach or default under
any Contract or (iii) result in a violation of any Company Order.
5. The execution and delivery by the Company of the Credit Documents do not, and
the performance by the Company of its obligations thereunder will not, require
any approval from or filing with any governmental authority of the United States
or the Commonwealth of Pennsylvania or the State of New York other than in
connection with the extension of the Termination Date contemplated by
Section 2.20 of the Credit Agreement (the “Termination Date Extension”) and the
registration of a Securities Certificate in accordance with Chapter 19 of the
Pennsylvania Public Utility Code (“PPUC”) authorizing the Company’s incurrence
of indebtedness under the Credit Agreement.
6. The execution and delivery by the Company of the Credit Documents do not, and
the performance by the Company of its obligations thereunder will not, result in
any violation of any federal law of the United States, any law of the
Commonwealth of Pennsylvania, any law of the State of New York, any regulation
thereunder, except that prior to the effectiveness of the Termination Date
Extension the Company must register a Securities Certificate in accordance with
Chapter 19 of the PPUC.
7. The use of the proceeds from any extension of credit under the Credit
Agreement in accordance with the provisions of the Credit Agreement does not
violate the provisions of Regulation X of the Board of Governors of the Federal
Reserve System.

 

D-3



--------------------------------------------------------------------------------



 



8. To our knowledge, there are no pending lawsuits or other proceedings against
the Company before any court arbitrator or governmental agency or authority that
challenge the legality, validity or enforceability of the Credit Documents.
The opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions:
A. The opinions expressed herein are subject to bankruptcy, insolvency,
fraudulent transfer and other similar laws affecting the rights and remedies of
creditors generally and general principles of equity.
B. We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Credit
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.
C. The opinions expressed in this opinion letter are limited to the laws of the
Commonwealth of Pennsylvania, the laws of the State of New York and the Federal
laws of the United States of America, and we express no opinion with respect to
the laws of any other state or jurisdiction.
D. For purposes of our opinion in paragraph 1 hereof as to the valid existence
of the Company, we have relied solely upon a subsistence certificate issued by
the Secretary of the Commonwealth of Pennsylvania.
E. For purposes of the opinion in paragraph 6, we have considered only such laws
and regulations that in our experience are typically applicable to a transaction
of the nature contemplated by the Credit Documents.
F. Certain waivers by the Company in the Credit Documents may relate to matters
that cannot, as a matter of law, be effectively waived.
G. For purposes of the opinion in paragraph 4, where any Contract is silent as
to governing law or states that it is governed by laws of a state other than the
laws of New York or Pennsylvania, we have not made any investigation of the laws
of any other state but have merely assumed that they would be interpreted in
accordance with their plain meaning.
H. We express no opinion as to:
(i) the enforceability of any provision of the Credit Documents insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that a Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;
(ii) the enforceability of any provision of the Credit Documents permitting
modification thereof only by means of an agreement in writing signed by the
parties thereto;

 

D-4



--------------------------------------------------------------------------------



 



(iii) the covenants in the Contracts or the Credit Documents that contain
financial ratios and other similar financial restrictions; or
(iv) whether a federal or state court located outside the State of New York
would give effect to the choice of law provided for in the Credit Documents.
This opinion letter is effective only as of the date hereof. We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur
subsequent to the date of this opinion letter or from the discovery, subsequent
to the date of this opinion letter, of information not previously known to us
pertaining to the events occurring prior to such date.
This opinion letter is furnished by us solely for the benefit of the Agent and
the Lenders and their respective successors and permitted assigns and
participants pursuant to the Credit Agreement, and this opinion letter may not
be relied upon by such parties for any other purpose or by any other person or
entity for any purpose whatsoever. This opinion letter is not to be quoted in
whole or in part or otherwise referred to or used or furnished to any other
person, except as may be required by any governmental authority or pursuant to
legal process, without our express written consent.

          Very truly yours,
           

 

D-5